




Exhibit 10.7
EXECUTION COPY










AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT
FOR NON-AGENCY MORTGAGE LOANS


by and between


NATIONSTAR MORTGAGE LLC
(Seller)


and


MSR XII LLC
(Purchaser)






Dated and effective as of September 10, 2013














--------------------------------------------------------------------------------




Table of Contents
ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES
2

Section 1.01
Definitions                            2

Section 1.02
General Interpretive Principles                14

ARTICLE II PROCEDURES; ITEMS TO BE DELIVERED
15

Section 2.01
Sale of Current Excess Servicing Spread            15

Section 2.02
Grant of Security Interest                    15

Section 2.03
Items to be Delivered on the Original Agreement Date    15

Section 2.04
Items to be Delivered on the Sale Date, Amendment Date or Subsequent Sale
Date.                            16

Section 2.05
Sale Date, Amendment Date and Subsequent Sale Date
Transactions.                                20

ARTICLE III PAYMENTS AND DISTRIBUTIONS
20

Section 3.01
Purchase Price                            20

Section 3.02
Payments by Purchaser                    21

Section 3.03
Accounts                            22

Section 3.04
Priority of Payments                        25

Section 3.05
Withdrawals from the Current Spread Reserve Account    26

Section 3.06
Payment to Seller of Base Servicing Fee            27

Section 3.07
Intent and Characterization                    27

ARTICLE IV [RESERVED]
27

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER
27

Section 5.01
Due Organization and Good Standing            28

Section 5.02
Authority and Capacity                    28

Section 5.03
Title to the Mortgage Servicing Rights; Owner Consents    28

Section 5.04
Effective Agreements                        29

Section 5.05
No Accrued Liabilities                    29

Section 5.06
Seller/Servicer Standing.                    29

Section 5.07
MERS Membership                        29

Section 5.08
Owner Set-off Rights                        29

Section 5.09
Ability to Perform; Solvency                    30

Section 5.10
Material Documents                        30

Section 5.11
Obligations with Respect to Origination            30

Section 5.12
No Actions                            30

ARTICLE VI REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS AND SERVICING
30

Section 6.01
Servicing Agreements; Applicable Laws            30

Section 6.02
Related Escrow Accounts                    31

Section 6.03
Accuracy of Servicing Information                31

Section 6.04
No Purchaser Responsibility                    31





--------------------------------------------------------------------------------




Section 6.05
Location of Credit Files                    31

Section 6.06    Representations Concerning the Current Excess Servicing
Spread                                        31
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER
32

Section 7.01
Due Organization and Good Standing            32

Section 7.02
Authority and Capacity                    32

Section 7.03
Effective Agreements                        33

Section 7.04
Sophisticated Investor                        33

Section 7.05
No Actions                            33

ARTICLE VIII SELLER COVENANTS
33

Section 8.01
Servicing Obligations                        33

Section 8.02
Cooperation                            34

Section 8.03
Financing Statements                        35

Section 8.04
Supplemental Information                    35

Section 8.05
Access to Information                        35

Section 8.06
Home Affordable Modification Program            35

Section 8.07
Distribution Date Data Tapes and Reports            36

Section 8.08
Financial Statements and Officer’s Certificates        38

Section 8.09
Monthly Management Calls                    38

Section 8.10
Timely Payment of Owner Obligations            39

Section 8.11
Servicing Agreements                        39

Section 8.12
Transfer of Mortgage Servicing Rights            39

Section 8.13
Consents to Transaction Documents                39

Section 8.14
Accounts                            40

Section 8.15
Notification of Certain Events                40

Section 8.16
Financing; Pledge of Current Excess Servicing Spread    40

Section 8.17
Existence, etc                            40

Section 8.18
Consent to Sub-Servicing                    41

Section 8.19
Nonpetition Covenant                        42

Section 8.20
Data Tape; Schedule of Mortgage Loans            42

Section 8.21
Insurance.                            42

Section 8.22
Defense of Title.                        42

Section 8.23
Refinancing of Mortgage Loans.                43

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER    
Section 9.01    Correctness of Representations and Warranties        43
Section 9.02
Compliance with Conditions                    43

Section 9.03
Corporate Resolution                        44

Section 9.04
No Material Adverse Change                    44

Section 9.05
Consents                            44

Section 9.06
Delivery of Transaction Documents                44

Section 9.07
Certificate of Seller                        44





--------------------------------------------------------------------------------




Section 9.08
Valuation                            45

Section 9.09
Opinions of Counsel                        45

Section 9.10
Acquisition of Mortgage Servicing Rights by Seller        45

Section 9.11
Good Standing Certificate of Seller                45

Section 9.12
No Actions or Proceedings.                    45

Section 9.13
Fees, Costs and Expenses.                    45

ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
46

Section 10.01
Correctness of Representations and Warranties        46

Section 10.02
Compliance with Conditions                    46

Section 10.03
Corporate Resolution                        46

Section 10.04
No Material Adverse Change                    46

Section 10.05
Certificate of Purchaser                    46

Section 10.06
Good Standing Certificate of Purchaser.            47

ARTICLE XI INDEMNIFICATION; CURE
                    47

Section 11.01
Indemnification by Seller                    47

Section 11.02
Indemnification by Purchaser                    49

Section 11.03
Award of Damages                        50

Section 11.04
Other Rights                            51

ARTICLE XII MISCELLANEOUS
51

Section 12.01
Costs and Expenses                        51

Section 12.02
Confidentiality                        51

Section 12.03
Broker's Fees                            52

Section 12.04
Relationship of Parties                    53

Section 12.05
Survival of Representations and Warranties            53

Section 12.06
Notices                            53

Section 12.07
Waivers                            53

Section 12.08
Entire Agreement; Amendment                54

Section 12.09
Binding Effect                            54

Section 12.10
Headings                            54

Section 12.11
Applicable Law                        54

Section 12.12
Incorporation of Exhibits                    55

Section 12.13
Counterparts                            55

Section 12.14
Severability of Provisions                    55

Section 12.15
Public Announcement                        55

Section 12.16
Assignment                            55

Section 12.17
Termination                            56

Section 12.18
Third Party Beneficiaries                    56



EXHIBITS


Exhibit A - Form of Assignment Agreement
Exhibit B - Schedule of Mortgage Loans




--------------------------------------------------------------------------------




Exhibit C - Seller's Officer’s Certificate
Exhibit D - Purchaser's Officer's Certificate
Exhibit E - Location of Credit Files
Exhibit F - Form of Summary Remittance Report
Exhibit G - Form of Delinquency Report
Exhibit H - Form of Disbursement Report
Exhibit I - Seller Jurisdictions and Recording Offices
Exhibit J - Servicing Agreements














































--------------------------------------------------------------------------------




AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR
NON-AGENCY MORTGAGE LOANS
This AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT
FOR NON-AGENCY MORTGAGE LOANS (as amended, restated, or otherwise modified and
in effect from time to time, this “Agreement”), dated as of September 10, 2013
(the “Amendment Date”), is by and between MSR XII LLC, a Delaware limited
liability company (together with its successors and assigns, the “Purchaser”),
and Nationstar Mortgage LLC, a Delaware limited liability company (together with
its successors and assigns, the “Seller”) (the Purchaser and the Seller will
collectively be referred to as the “Parties” and each, a “Party”).
W I T N E S S E T H:
WHEREAS, Seller and Bank of America, National Association (“Bank of America”)
have entered into the Purchase and Sale Agreement, pursuant to which, among
other things, Seller will acquire and assume all right, title and interest in
mortgage servicing rights to a portfolio of residential mortgage loans owned or
securitized by the Owners (as defined herein);
WHEREAS, by acquiring such mortgage servicing rights, Seller is entitled to a
servicing spread and other incidental fees with respect to the related
residential mortgage loans;
WHEREAS, the servicing spread, together with the Ancillary Income (as defined
below), exceeds the compensation that Seller requires to service the related
residential mortgage loans;
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a portion of
the servicing spread that exceeds such required compensation amount; and
WHEREAS, pursuant to the Current Excess Servicing Spread Acquisition Agreement
for Non-Agency Mortgage Loans on January 6, 2013 (the “Original Agreement”), the
Purchaser and Seller set forth the terms and conditions pursuant to which Seller
sold, transferred and assigned to Purchaser, all of Seller’s right, title and
interest in and to a portion of the servicing spread, that exceeds the Seller’s
required compensation amount, and Purchaser purchased all right, title and
interest in and to such portion of the servicing spread;
WHEREAS, the Parties hereto acknowledge that the acquisition by Purchaser of
Seller’s right, title and interest in and to an additional portion of the
servicing spread, that exceeds the Seller’s required compensation amount, on the
Amendment Date is a continuation of the original acquisition on the Closing Date
and not a new acquisition or investment; and
WHEREAS, the Parties wish to amend and restate the Original Agreement to set
forth the terms of the sale by the Seller to the Purchaser of an additional
portion of the servicing spread in excess the Seller’s required compensation
amount;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Original Agreement is hereby amended and
restated to read, and the Parties hereto agree as follows:


ARTICLE I


DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES


Section 1.01    Definitions.


Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with the servicing practices and procedures as set forth in
the applicable Servicing Agreements, and in a manner at least equal in quality
to the servicing that Seller provides to mortgage loans which it owns in its own
portfolio.
Agency: Any of Fannie Mae, Freddie Mac or Ginnie Mae, or any successor thereto.
Agreement: As defined in the preamble hereof.
Amendment Base Purchase Price: The meaning given to such term in Section 3.01.
Amendment Current Excess Servicing Spread: The rights of Seller, severable from
each (and all) of the other rights under the applicable Servicing Agreements, to
a percentage of the Total Servicing Spread, which percentage is equal to the
Amendment Current Excess Servicing Spread Percentage.
Amendment Current Excess Servicing Spread Percentage: 10.33%.
Amendment Cut-off Date: August 31, 2013.
Amendment Date: As defined in the preamble hereof.
Amendment Purchase Price: The meaning given to such term in Section 3.01.
Amendment Purchase Price Percentage: 3.65 multiplied by the excess of (i) the
Net Servicing Fee (as such Net Servicing Fees are determined in accordance with
Exhibit F to the Purchase and Sale Agreement), expressed as an annualized rate
on the unpaid principal balances of the related Mortgage Loans as of the
Amendment Cut-off Date, as applicable and (ii) the Base Servicing Fee Rate.




--------------------------------------------------------------------------------




Amendment Purchase Price Rebate Amount: An amount equal to the Amendment Current
Excess Servicing Spread with respect to the Mortgage Loans for the period from
the related Amendment Cut-off Date through the Amendment Date.
Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP fees, modification and incentive income and any interest or earnings
on funds deposited in an account maintained by the Seller as servicer with
respect to the Mortgage Loans, etc.) that are supplemental to the servicing
spread payable to the servicer pursuant to the Servicing Agreements.
Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.
Assignment Agreement: An agreement substantially in the form of Exhibit A to
this Agreement or in such other form as mutually agreed upon by the Parties.
Bank: Wells Fargo Bank, National Association, or any successor thereto, or
another financial institution mutually agreed upon by the Parties or any
successor thereto, each in its capacity as “Bank” under the Current Spread
Custodial Account Control Agreement or the Current Spread Reserve Account
Control Agreement, as applicable, or any third party custodian or trustee in
similar capacity under any replacement account control agreements.
Bank of America: As defined in the recitals hereof.
Base Purchase Price: The meaning given to such term in Section 3.01.
Base Servicing Fee: With respect to a Collection Period, an amount equal to the
sum for each Mortgage Loan of the product of (A) the outstanding principal
balance of such Mortgage Loan with respect to the related Measurement Date, (B)
the Base Servicing Fee Rate and (C) (i) in the case of the initial Collection
Period following the Sale Date or Subsequent Sale Date for such Mortgage Loan,
as applicable, a fraction, the numerator of which is the number of days in the
period from and including the Sale Date or Subsequent Sale Date, as applicable,
to and including the last day of the such Collection Period, and the denominator
of which is 360, and (ii) in the case of all other Collection Periods for a
Mortgage Loan, 1/12; provided that the Base Servicing Fee with respect to any
Mortgage Loan whose Servicing Agreement is terminated during a Collection Period
shall be pro-rated to the actual number of days within such Collection Period in
which such Mortgage Loan was serviced by Seller.
Base Servicing Fee Rate: 0.235% per annum, except that, for the period during
which the Interim Servicer is servicer of the Mortgage Loans, the Base Servicing
Fee Rate shall be the lesser of (a) 0.235% per annum or (b) the interim
servicing fee payable to the Interim Servicer.




--------------------------------------------------------------------------------




Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of Texas or New York are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties.
Code: The Internal Revenue Code of 1986, as amended from time to time.
Collateral: The meaning given to such term in Section 2.02.
Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.
Consolidated Tangible Net Worth: (i) The net worth of Seller and its
consolidated subsidiaries, on a combined basis, determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill, capitalized financing costs and capitalized administration costs but
excluding originated and purchased mortgage servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from affiliates; provided, however, that the non-cash effect (gain or loss)
of any mark-to-market adjustments made directly to stockholders' equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Consolidated Tangible Net Worth.
Control: The meaning specified in Section 8-106 of the UCC.
Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the Servicing of a Mortgage
Loan.
Current Excess Servicing Spread: The rights of Seller, severable from each (and
all) of the other rights under the applicable Servicing Agreements, to a
percentage of the Total Servicing Spread, which percentage is equal to the then
applicable Current Excess Servicing Spread Percentage.
Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans:
The current excess servicing spread acquisition agreement for certain Freddie
Mac mortgage loans, dated the date hereof, between the Seller and MSR IX LLC, as
may be amended, restated, or otherwise modified and in effect from time to time.
Current Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans:
The current excess servicing spread acquisition agreement for certain Fannie Mae
mortgage loans, dated the date hereof, between the Seller and MSR X LLC, as may
be amended, restated, or otherwise modified and in effect from time to time.




--------------------------------------------------------------------------------




Current Excess Servicing Spread Acquisition Agreement for GNMA Mortgage Loans:
The current excess servicing spread acquisition agreement for certain Ginnie Mae
mortgage loans, dated the date hereof, between the Seller and MSR XI LLC, as may
be amended, restated, or otherwise modified and in effect from time to time.
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans for MSR XIII LLC: The current excess servicing spread acquisition
agreement for certain Non-Agency Mortgage Loans, dated the date hereof, between
the Seller and MSR XIII LLC, as may be amended, restated, or otherwise modified
and in effect from time to time.
Current Excess Servicing Spread Percentage: With respect to (i) any Mortgage
Loans for which Current Excess Servicing Spread was acquired on the Sale Date or
any Subsequent Sale Date on or prior to the Amendment Date and (a) any date of
determination prior to the Amendment Date, the Original Current Excess Servicing
Spread Percentage or (b) any date of determination on and after the Amendment
Date, the sum of the Original Current Excess Servicing Spread Percentage and the
Amendment Current Excess Servicing Spread Percentage and (ii) any Mortgage Loans
for which Current Excess Servicing Spread is acquired on any Subsequent Sale
Date after the Amendment Date, the Original Current Excess Servicing Spread
Percentage.
Current Spread Custodial Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Third Party
Controlled Current Spread Custodial Account.
Current Spread Custodial Account Control Agreement: The account control
agreement among Seller, Purchaser and Wells Fargo Bank, National Association, or
any other institution agreed upon by the Parties, as Bank, dated as of the Sale
Date, entered into with respect to the Third Party Controlled Current Spread
Custodial Account, as amended, restated, supplemented or otherwise modified from
time to time.
Current Spread Reserve Account: The account specified in the Current Spread
Reserve Account Control Agreement and maintained by Wells Fargo Bank, National
Association, or any successor thereto, or any other third party custodian or
trustee selected by Purchaser.
Current Spread Reserve Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Current Spread
Reserve Account.
Current Spread Reserve Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any other
institution agreed upon by the Parties, as Bank, dated on or before the Sale
Date, entered into with respect to the Current Spread Reserve Account, as
amended, restated, supplemented or otherwise modified from time to time.
Current Spread Reserve Account Deposit Event: The meaning given to such term in
Section 3.03(c).




--------------------------------------------------------------------------------




Current Spread Reserve Account Required Amount: The meaning given to such term
in Section 3.03(c).
Custodian: A custodian of Credit Files or any part thereof as identified by the
Seller to the Purchaser in writing on or prior to the Sale Date or the related
Subsequent Sale Date, as applicable, as the same may be amended and supplemented
from time to time by the Seller by providing a written notice of any such update
to the Purchaser.
Cut-Off Date: With respect to the Mortgage Loans sold on the Sale Date, the
opening of business on the Sale Date. With respect to the Mortgage Loans sold on
a Subsequent Sale Date, the opening of business on such Subsequent Sale Date.
Deposit: As defined in Section 3.01 hereof.
Data Tape: The list of all mortgage loans, dated as of the date specified
therein, whose Mortgage Servicing Rights will be sold, or that are anticipated
to be sold, as applicable, to Seller under the Purchase and Sale Agreement.
Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in the month following the Sale
Date, or such other day as mutually agreed upon by Seller and Purchaser.
Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.
Eligible Servicing Agreement: Unless otherwise agreed to by the Purchaser, a
Servicing Agreement in respect of which the following eligibility requirements
have been satisfied:
(a)    either (i) the Owner Consents relating to such Servicing Agreement have
been obtained or (ii) a final order entered by the bankruptcy court providing
that an Owner Consent with respect to such Servicing Agreement is not required
has been obtained;
(b)    such Servicing Agreement is an Eligible Servicing Agreement (as such term
is defined in the Purchase and Sale Agreement);
(c)    such Servicing Agreement is in full force and effect, and is in all
respects genuine as appearing on its face or as represented in the books and
records of Seller, and no event of default, early amortization event,
termination event, or other event giving any party thereto (including with
notice or lapse of time or both) the right to terminate Seller as servicer
thereunder for cause has occurred and is continuing; provided, however, that
with respect to any Servicing Agreement and the occurrence of any event set
forth in this clause (c) which is based on a breach of a collateral performance
test, such Servicing Agreement shall remain an Eligible Servicing Agreement so
long as no notice of termination based on such breach has been given or
threatened in writing and subject to the restrictions set forth herein;




--------------------------------------------------------------------------------




(d)    Seller has not resigned or been terminated as servicer under such
Servicing Agreement and has no actual knowledge of any pending or threatened
action to terminate Seller, as servicer (whether for cause or without cause);
and
(e)    the Seller as servicer may not be terminated without cause pursuant to
such Servicing Agreement or if the Seller as servicer may be terminated without
cause, upon payment of a termination fee.
Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.
Expense Amount: As defined in Section 11.01(b) hereof.
Expense Amount Accountant’s Letter: As defined in Section 11.01(b) hereof.
Expense Amount Tax Opinion: As defined in Section 11.01(b) hereof.
Expense Escrow Account: As defined in Section 11.01(b) hereof.
Fannie Mae: Federal National Mortgage Association, or any successor thereto.
FHLMC Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to MSR XI LLC pursuant to the
Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans.
FNMA Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to MSR X LLC pursuant to the Current
Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans.
Freddie Mac: Federal Home Loan Mortgage Corporation, or any successor thereto.
Future Spread Agreements: The Future Spread Agreement for FHLMC Mortgage Loans,
the Future Spread Agreement for FNMA Mortgage Loans, the Future Spread Agreement
for GNMA Mortgage Loans, the Future Spread Agreement for Non-Agency Mortgage
Loans for MSR XII LLC and the Future Spread Agreement for Non-Agency Mortgage
Loans for MSR XIII LLC.
Future Spread Agreement for FHLMC Mortgage Loans: The Future Spread Agreement
for FHLMC Mortgage Loans, dated January 6, 2013, by and between Seller and MSR
IX LLC, as may be amended, restated, or otherwise modified and in effect from
time to time.
Future Spread Agreement for FNMA Mortgage Loans: The Future Spread Agreement for
FNMA Mortgage Loans, dated January 6, 2013, by and between Seller and MSR X LLC,
as may be amended, restated, or otherwise modified and in effect from time to
time.
Future Spread Agreement for GNMA Mortgage Loans: The Future Spread Agreement for
GNMA Mortgage Loans, dated January 6, 2013, by and between Seller and MSR XI
LLC, as may be amended, restated, or otherwise modified and in effect from time
to time.




--------------------------------------------------------------------------------




Future Spread Agreement for Non-Agency Mortgage Loans for MSR XII LLC: The
Future Spread Agreement for Non-Agency Mortgage Loans, dated January 6, 2013, by
and between Seller and Purchaser, as may be amended, restated, or otherwise
modified and in effect from time to time.
Future Spread Agreement for Non-Agency Mortgage Loans for MSR XIII LLC: The
Future Spread Agreement for Non-Agency Mortgage Loans, dated January 6, 2013, by
and between Seller and MSR XIII LLC, as may be amended, restated, or otherwise
modified and in effect from time to time.
GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.
Ginnie Mae: Government National Mortgage Association, or any successor thereto.
GNMA Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to MSR XI LLC pursuant to the
Current Excess Servicing Spread Acquisition Agreement for GNMA Mortgage Loans.
Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.
Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over or confirm.
HAMP: The meaning given to such term in Section 8.06.
HAMP Loans: The meaning given to such term in Section 8.06.
Holder Register: As defined in Section 12.16(b) hereof.
Indemnity Loan: As defined in Section 11.01(b) hereof.
Indemnity Loan Agreement: As defined in Section 11.01(b) hereof.
Interim Servicer: Bank of America or its successors or assigns acting as interim
servicer with respect to the Mortgage Loans pursuant to the interim servicing
addendum of the Purchase and Sale Agreement.




--------------------------------------------------------------------------------




IRS: The United States Internal Revenue Service.
Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.
Lockbox Account: An account maintained by Wells Fargo Bank, National Association
or another third party custodian or trustee selected by Purchaser for the
purpose of receiving Servicing Spread Collections.
Loss or Losses: Any and all direct, actual and out-of-pocket losses (including
any loss in the value in the Current Excess Servicing Spread), damages,
deficiencies, claims, costs or expenses, including reasonable attorneys' fees
and disbursements, excluding (i) any amounts attributable to or arising from
overhead allocations, general or administrative costs and expenses, or any cost
for the time of any Party's employees, (ii) consequential losses or damages
consisting of speculative lost profits, lost investment or business opportunity,
damage to reputation or operating losses, or (iii) punitive or treble damages;
provided, however, that the exclusions set forth in clauses (ii) or (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.
Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.
MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.
MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.
Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.
Mortgage Loan: Each of those mortgage loans listed on the Schedule of Mortgage
Loans.
Mortgage Loan Documents: With respect to each Mortgage Loan, the documents and
agreements related to such Mortgage Loan required to be held by the applicable
Custodian, including, without limitation, the original Mortgage Note, and any
other documents or agreements evidencing and/or governing such Mortgage Loan.
Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.




--------------------------------------------------------------------------------




Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, Ancillary Income, reimbursements or indemnification for servicing the
Mortgage Loan, and any payments received in respect of the foregoing and
proceeds thereof; (c) the right to collect, hold and disburse escrow payments or
other payments with respect to the Mortgage Loan and any amounts actually
collected with respect thereto and to receive interest income on such amounts to
the extent permitted by Applicable Law; (d) all accounts and other rights to
payment related to any of the property described in this paragraph; (e)
possession and use of any and all Credit Files pertaining to the Mortgage Loan
or pertaining to the past, present or prospective servicing of the Mortgage
Loan; (f) to the extent applicable, all rights and benefits relating to the
direct solicitation of the related Mortgagors for refinance or modification of
the Mortgage Loans and attendant right, title and interest in and to the list of
such Mortgagors and data relating to their respective Mortgage Loans; and (g)
all rights, powers and privileges incident to any of the foregoing.
Mortgaged Property: The Mortgagor's real property, securing repayment of a
related Mortgage Note, consisting of an interest in a single parcel of real
property, improved by a residential dwelling.
Mortgagor: An obligor under a residential mortgage loan.
Net Servicing Fee: As defined in the Purchase and Sale Agreement.
Non-Agency Mortgage Loans: Each of the mortgage loans for which the current
excess servicing spread has been sold and assigned to MSR XII LLC or MSR XIII
LLC pursuant to the applicable Sale Agreement.
Nonqualifying Income: Any amount that is treated as gross income for purposes of
Section 856 of the Code and which is not Qualifying Income.
Objection Notice: The meaning given to such term in Section 3.03(c).
Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.
Original Agreement Date: January 6, 2013.
Original Current Excess Servicing Spread: The rights of Seller, severable from
each (and all) of the other rights under the applicable Servicing Agreements, to
a percentage of the Total Servicing Spread, which percentage is equal to the
Original Current Excess Servicing Spread Percentage.
Original Current Excess Servicing Spread Percentage: 66.67%.




--------------------------------------------------------------------------------




Owner: With respect to a Mortgage Loan, the owner thereof.
Owner Consent: All agreements, consents, approvals, confirmations and other
items required pursuant to a Servicing Agreement to complete the sale of the
Mortgage Servicing Rights (including the Total Excess Spread) to Seller.
Party or Parties: As defined in the preamble hereof.
Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.
Power of Attorney:    A Power of Attorney delivered by the Seller to the
Purchaser authorizing the Purchaser to enforce the right to payment of the
Current Excess Servicing Spread under the related Servicing Agreement solely in
the event that the Seller fails to enforce such right within 30 days after
receiving written notice of such failure from the Purchaser to the Seller.
Priority of Payments: The meaning given to such term in Section 3.04.
Protected REIT: Any entity that (i) has elected to be taxed as a real estate
investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a direct
or indirect equity interest in Purchaser, and (iii) is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of the
Purchaser or as receiving all or a portion of the Purchaser's income.
Purchase and Sale Agreement: The Mortgage Servicing Rights Purchase and Sale
Agreement, dated as of January 6, 2013, by and between Nationstar Mortgage LLC,
as purchaser, and Bank of America, National Association, as seller, together
with all schedules and exhibits thereto, as the same may be amended,
supplemented or otherwise modified from time to time.
Purchase Price: The meaning given to such term in Section 3.01.
Purchase Price Percentage: 3.78 multiplied by the excess of (i) the Net
Servicing Fee (as such Net Servicing Fees are determined in accordance with
Exhibit F to the Purchase and Sale Agreement), expressed as an annualized rate
on the unpaid principal balances of the related Mortgage Loans as of the Sale
Date or Subsequent Sale Date, as applicable and (ii) the Base Servicing Fee
Rate.
Purchased Assets: As defined in the Purchase and Sale Agreement.
Purchaser: As defined in the preamble hereof.
Purchaser Enforcement Expenses: An amount equal to the Current Excess Servicing
Spread Percentage of the reasonable expenses, including legal costs and
expenses, incurred in the enforcement of any rights of Seller material to the
value of the Total Servicing Spread under the




--------------------------------------------------------------------------------




Purchase and Sale Agreement and related documents, without duplication of any
other such expenses paid under any other Sale Agreement, which enforcement has
been approved by Purchaser (such approval not to be unreasonably withheld).
Purchaser Indemnitees: The meaning given to such term in Section 11.01(a).
Qualifying Income: Gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.
REIT Qualification Ruling: As defined in Section 11.01(b) hereof.
REIT Requirements: The requirements imposed on REITs pursuant to Sections 856
through and including 860 of the Code.
Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.
Release Document: As defined in Section 11.01(b) hereof.
Remaining Expected Total Servicing Spread: The meaning given to such term in
Section 3.03(c).
Repurchase Price: As defined in the Purchase and Sale Agreement.
Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreements, to the Retained
Servicing Spread Percentage of the Total Servicing Spread.
Retained Servicing Spread Percentage: 100% minus the Current Excess Servicing
Spread Percentage with respect to the applicable date of determination.
Sale Agreements: This Agreement, the Current Excess Servicing Spread Acquisition
Agreement for FHLMC Mortgage Loans, the Current Excess Servicing Spread
Acquisition Agreement for FNMA Mortgage Loans, the Current Excess Servicing
Spread Acquisition Agreement for GNMA Mortgage Loans and the Current Excess
Servicing Spread Acquisition Agreement for Non-Agency Mortgage Loans for MSR
XIII LLC.
Sale Date: As defined in the Purchase and Sale Agreement; provided that all
conditions precedent to the execution and delivery of the related Assignment
Agreement shall have been satisfied or waived on such date.




--------------------------------------------------------------------------------




Sales Proceeds: The proceeds received upon a sale (approved by the Parties) of
the Total Servicing Spread (except without giving effect to clause (b) of the
definition thereof), in whole or in part, including through a sale in accordance
with Section 8.12.
Schedule of Mortgage Loans: The list of Mortgage Loans whose Current Excess
Servicing Spread has been assigned to Purchaser pursuant to this Agreement
delivered initially accordance with Section 2.04, updated in accordance with
Section 3.01 and maintained as Exhibit B hereto.
Seller: As defined in the preamble hereof.
Seller Enforcement Expenses: An amount equal to the Retained Servicing Spread
Percentage of the reasonable expenses, including legal costs and expenses,
incurred in the enforcement of any rights of Seller material to the value of the
Total Servicing Spread under the Purchase and Sale Agreement and related
documents, without duplication of any other such expenses paid under any other
Sale Agreement, which enforcement has been approved by Purchaser (such approval
not to be unreasonably withheld).
Seller Indemnitees: The meaning given to such term in Section 11.02.
Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.
Servicing Agreements: The servicing agreements, as amended from time to time,
and any waivers, consent letters, acknowledgments and other agreements under
which Seller or the Interim Servicer is the servicer of the Mortgage Loans
relating to the Mortgage Servicing Rights and governing the servicing of the
Mortgage Loans.
Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing compensation payable to Seller
as servicer of the Mortgage Loans with respect to such Collection Period
pursuant to the applicable Servicing Agreements, other than Ancillary Income
and, for the avoidance of doubt, other than reimbursements received for advances
and other out-of-pocket expenditures from an Owner by Seller in accordance with
the Servicing Agreements.
Servicing Transfer Date: As defined in the Purchase and Sale Agreement with
respect to the Mortgage Loans.
Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.




--------------------------------------------------------------------------------




Subsequent Sale Date: As defined in the Purchase and Sale Agreement; provided
that all conditions precedent to the execution and delivery of the related
Assignment Agreement shall have been satisfied or waived on such date.
Third Party Assignee: The meaning given to such term in Section 12.16.
Third Party Assignment: The meaning given to such term in Section 12.16.
Third Party Current Spread Agreement: The meaning given to such term in Section
12.16.
Third Party Claim: The meaning given to such term in Section 11.01 and Section
11.02, as applicable.
Third Party Controlled Current Spread Custodial Account: The account specified
in the Current Spread Custodial Account Control Agreement and maintained by
Wells Fargo Bank, National Association or another third party custodian or
trustee selected by Purchaser, into which all Servicing Spread Collections and
all Servicing Agreement termination payments in respect of the Mortgage Loans
shall be deposited.
Total Servicing Spread: For each Collection Period on and after the Sale Date,
the sum of the following: (a) the Servicing Spread Collections received during
such Collection Period and remaining after payment of the Base Servicing Fee;
(b) all Sales Proceeds received during such Collection Period; (c) all
Repurchase Prices received during such Collection Period; and (d) all other
amounts payable by an Owner to Seller with respect to the Mortgage Servicing
Rights for Mortgage Loans, including any termination fees paid by the applicable
Owner to Seller for terminating Seller as the servicer of any of the Mortgage
Loans, but for the avoidance of doubt, excluding all Ancillary Income and
reimbursements received for advances and other out-of-pocket expenditures, if
any, from the applicable Owner by Seller in accordance with the Servicing
Agreements.
Transaction Documents: The Purchase and Sale Agreement (including any order,
bill of sale, assignment agreement or other transfer agreement related to the
sale of the Mortgage Servicing Rights thereunder), the Owner Consents, the
Current Spread Custodial Account Agreement, the Current Spread Custodial Account
Control Agreement, the Current Spread Reserve Account Agreement, the Current
Spread Reserve Account Control Agreement, the Sale Agreements and the Future
Spread Agreements.
UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.
Section 1.02    General Interpretive Principle.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:




--------------------------------------------------------------------------------




(a)    The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


(b)    Accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;


(c)    References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;


(d)    A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(e)    The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and


(f)    The term “include” or “including” shall mean without limitation by reason
of enumeration.


ARTICLE II


PROCEDURES; ITEMS TO BE DELIVERED


Section 2.01    Sale of Current Excess Servicing Spread.


Subject to, and upon the terms and conditions of this Agreement, on the Sale
Date and on each Subsequent Sale Date occurring within 90 days of the Sale Date,
Seller will sell, transfer and assign to Purchaser, and Purchaser will acquire
from Seller, all of Seller's right, title and interest in and to the Current
Excess Servicing Spread and all proceeds thereof with respect to the related
Mortgage Loans.
Subject to, and upon the terms and conditions of this Agreement, on the
Amendment Date, Seller will sell, transfer and assign to Purchaser, and
Purchaser will acquire from Seller, all of Seller's right, title and interest in
and to the Amendment Current Excess Servicing Spread and all proceeds thereof
with respect to the Mortgage Loans for which the Original Current Excess
Servicing Spread has been sold by the Seller and purchased by the Purchaser
prior to the Amendment Date.
Section 2.02    Grant of Security Interest.


In order to secure Seller's obligations to deliver the Current Excess Servicing
Spread and perform its obligations hereunder and under the Purchase and Sale
Agreement, Seller hereby Grants to Purchaser a valid and continuing first
priority and perfected Lien on and security




--------------------------------------------------------------------------------




interest in all of Seller's right, title and interest in, to and under, the
Third Party Controlled Current Spread Custodial Account and the Current Spread
Reserve Account, together with all amounts deposited therein from time to time
and all cash and non-cash proceeds thereof, in each case, whether now owned or
existing, or hereafter acquired and arising (the “Collateral”).
Section 2.03    Items to be Delivered on the Original Agreement Date.
On the Original Agreement Date, each of Seller and Purchaser shall deliver or
cause to be delivered duly executed copies of the following documents to which
they are a party or for which they are otherwise responsible as set forth below:
(a)    The Sale Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Sale Agreement on the Original
Agreement Date;


(b)    The Future Spread Agreements and all agreements, certificates, opinions
and instruments required to be delivered under each Future Spread Agreement on
the Original Agreement Date; and


(c)    The executed Purchase and Sale Agreement.


Section 2.04    Items to be Delivered on the Sale Date, Amendment Date or
Subsequent Sale Date.


(a) On the Sale Date, subject to the satisfaction of the terms and conditions
herein, each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible:


(i)With respect to each related Mortgage Loan, either (i) an Owner Consent
relating to the Servicing Agreement for such Mortgage Loan or (ii) a final order
entered by the bankruptcy court providing that such Owner Consent is not
required;


(ii)An Assignment Agreement with respect to the Sale Date;


(iii)All agreements, certificates, opinions and instruments required to be
delivered under each Sale Agreement and Future Spread Agreement on the Sale
Date;


(iv)All agreements, certificates, opinions and instruments required to be
delivered under the executed Purchase and Sale Agreement reasonably related to
the transactions contemplated hereunder that are required to be delivered on the
Sale Date;




--------------------------------------------------------------------------------




(v)The executed Current Spread Custodial Account Agreement;


(vi)The executed Current Spread Custodial Account Control Agreement;


(vii)The executed Current Spread Reserve Account Agreement;


(viii)The executed Current Spread Reserve Account Control Agreement;


(ix)An Opinion of Counsel of Seller reasonably acceptable to Purchaser regarding
due authorization, authority, and enforceability of the applicable Transaction
Documents to which Seller is a party, and regarding no conflicts with other
material Seller agreements;


(x)An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Current Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy or receivership
purposes, as applicable;


(xi)An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the assignment of Current Excess Servicing Spread to
Purchaser and the security interests granted hereunder;


(xii)A certificate of good standing of Seller dated as of a date within five (5)
Business Days prior to the Sale Date to be delivered by Seller;


(xiii)A secretary’s certificate of Seller attaching its organizational
documents, board resolutions and incumbency certificates;


(xiv)An officer’s certificate of Seller that all conditions precedent to the
purchase of the Mortgage Servicing Rights under the Purchase and Sale Agreement
have been satisfied (or if waived, such waiver has been approved by Purchaser);


(xv)A duly executed corporate certificate of Seller required by Section 9.07
dated as of the Sale Date;


(xvi)A duly executed corporate certificate of Purchaser required by Section
10.05 dated as of the Sale Date;




--------------------------------------------------------------------------------




(xvii)A certificate of good standing of Purchaser, dated as of a date within
five (5) Business Days prior to the Sale Date to be delivered by Purchaser; and


(xviii)A UCC-1 financing statement relating to the security interest of
Purchaser in the Current Excess Servicing Spread, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account, in form
and substance reasonably acceptable to Purchaser.


(b)On the Sale Date, subject to the satisfaction of the terms and conditions
herein, Seller shall provide Purchaser with copies of the following:


(i)Any amendments, modifications or restatements of the Purchase and Sale
Agreement;


(ii)Each bill of sale, assignment agreement or other transfer agreement pursuant
to which Bank of America will transfer the Mortgage Servicing Rights to Seller;


(iii)The executed Power of Attorney; and


(iv)A preliminary Schedule of Mortgage Loans containing information with respect
to the Mortgage Loans anticipated to be included in this Agreement on the Sale
Date as of November 30, 2012.


(c)On each Subsequent Sale Date, subject to the satisfaction of the terms and
conditions herein, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible:


(i)With respect to each related Mortgage Loan, either (i) an Owner Consent
relating to the Servicing Agreement for such Mortgage Loan or (ii) a final order
entered by the bankruptcy court providing that such Owner Consent is not
required;


(ii)Each bill of sale, assignment agreement or other transfer agreement pursuant
to which Bank of America will transfer the Mortgage Servicing Rights to Seller
pursuant to the Purchase and Sale Agreement; and


(iii)An Assignment Agreement with respect to such Subsequent Sale Date;


(iv)A preliminary Schedule of Mortgage Loans containing information with respect
to the Mortgage Loans anticipated to be included in this Agreement on the
Subsequent Sale Date.




--------------------------------------------------------------------------------




(d)On the Amendment Date, subject to the satisfaction of the terms and
conditions herein, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible:


(i)An Opinion of Counsel of Seller reasonably acceptable to Purchaser regarding
due authorization, authority, and enforceability of the applicable Transaction
Documents to which Seller is a party, and regarding no conflicts with other
material Seller agreements;


(ii)An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Current Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy or receivership
purposes, as applicable;


(iii)An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the assignment of Current Excess Servicing Spread to
Purchaser and the security interests granted hereunder;


(iv)An officer’s certificate of Seller that all conditions precedent to the
purchase of the Mortgage Servicing Rights under the Purchase and Sale Agreement
have been satisfied (or if waived, such waiver has been approved by Purchaser);


(v)A duly executed corporate certificate of Seller required by Section 9.07
dated as of the Amendment Date;


(vi)A duly executed corporate certificate of Purchaser required by Section 10.05
dated as of the Amendment Date;


(vii)An Assignment Agreement with respect to such Amendment; and


(viii)A preliminary Schedule of Mortgage Loans containing information with
respect to the Mortgage Loans anticipated to be included in this Agreement on
the Amendment Date.


Section 2.05    Sale Date, Amendment Date and Subsequent Sale Date Transactions.


On the Sale Date and each Subsequent Sale Date, subject to the satisfaction of
the terms and conditions herein:
(a)    The Parties shall execute and deliver the Assignment Agreement;




--------------------------------------------------------------------------------




(b)    Purchaser shall remit to Seller the Purchase Price; and


(c)    Ownership of the Current Excess Servicing Spread shall be transferred to
Purchaser.
ARTICLE I

ARTICLE III


PAYMENTS AND DISTRIBUTIONS


Section 3.01    Purchase Price.


On the first Business Day following the Original Agreement Date, Purchaser shall
pay Seller an amount (the “Deposit”) equal to the product of (i) $6,943,463 and
(ii) the Original Current Excess Servicing Spread Percentage, without any of the
adjustments provided in the Purchase and Sale Agreement for such calculation, as
an earnest money deposit. MSR XII LLC shall act as Purchaser for the Sale Date
and for any Subsequent Sale Dates occurring within 90 days following the Sale
Date with respect to purchases of current excess servicing spread relating to
any Non-Agency Mortgage Loan pursuant to the Purchase and Sale Agreement. For
avoidance of doubt, the purchaser for any Subsequent Sale Date occurring after
90 days following the Sale Date will be MSR XIII LLC and not MSR XII LLC, and
any related current excess servicing spread shall be sold pursuant to the
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans for MSR XIII LLC and not this Agreement, and MSR XII LLC shall not acquire
any interest in such current excess servicing spread.
In full consideration for the purchase of the Original Current Excess Servicing
Spread and the rights under the Future Spread Agreement for Non-Agency Mortgage
Loans, and upon the terms and conditions of this Agreement, Purchaser shall pay
to Seller an amount (the “Base Purchase Price”) equal to the product of (x) the
aggregate outstanding principal balance of the Mortgage Loans as of the Cut-Off
Date, (y) the Purchase Price Percentage and (z) the Original Current Excess
Servicing Spread Percentage. The Base Purchase Price shall be allocated by the
Parties on the Sale Date to reflect the consideration for the purchase of the
Original Current Excess Servicing Spread hereunder (the “Purchase Price”) and
the consideration for the rights acquired by Purchaser under the Future Spread
Agreement for Non-Agency Mortgage Loans.
The Base Purchase Price shall be payable by the Purchaser to the Seller as
follows: (a) the Deposit shall be payable on the first Business Day following
the Original Agreement Date, (b) 50% of the estimated Base Purchase Price net of
the portion of the Deposit with respect to the applicable Servicing Agreements
shall be payable on the Sale Date or the Subsequent Sale Date, as applicable and
(c) the portion of the Base Purchase Price with respect to the Mortgage
Servicing Rights transferred on such Servicing Transfer Date that has not been
paid to Seller by Purchaser as of such date, including with respect to Mortgage
Loans that have prepaid between either (x) the Sale Date or Subsequent Sale
Date, as applicable, and the initial applicable Servicing Transfer Date or (y)
two Servicing Transfer Dates pertaining to the same Mortgage Servicing Rights,
plus interest thereon at the Federal Funds Rate for the period from the Sale




--------------------------------------------------------------------------------




Date or Subsequent Sale Date, as applicable, to such Servicing Transfer Date or
between such Servicing Transfer Dates, shall be payable on the Servicing
Transfer Date.
In full consideration for the purchase of the Amendment Current Excess Servicing
Spread, and upon the terms and conditions of this Agreement, Purchaser shall pay
to Seller an amount (the “Amendment Base Purchase Price”) equal to the product
of (x) the aggregate outstanding principal balance of the Mortgage Loans as of
the Amendment Cut-Off Date, (y) the Amendment Purchase Price Percentage and (z)
the Amendment Current Excess Servicing Spread Percentage. The Amendment Base
Purchase Price shall be allocated by the Parties to reflect the consideration
for the purchase of the Amendment Current Excess Servicing Spread hereunder (the
“Amendment Purchase Price”) and the consideration for the rights acquired by
Purchaser under the amendment to the Future Spread Agreement for Non-Agency
Mortgage Loans executed on the Amendment Date, which such price shall be paid as
follows: (1) on the Amendment Date, $24,741,984.37, and (2) no later than the
fifteenth (15th) Business Day after the Amendment Date, $3,141,984.36.
With respect to any Mortgage Loan with respect to which the Base Purchase Price
for the related Current Excess Servicing Spread has been paid in full, the
Purchaser shall pay the Seller the related Amendment Base Purchase Price on the
Amendment Date. With respect to any Mortgage Loan with respect to which the Base
Purchase Price for the related Current Excess Servicing Spread has not been paid
in full, the Purchaser shall pay the Seller the corresponding portion of the
Amendment Base Purchase Price on each date on which all or any portion of the
Base Purchase Price for the related Current Excess Servicing Spread is payable
in accordance with the second preceding paragraph.
The Seller shall deliver the Schedule of Mortgage Loans no later ten (10)
Business Days after the Sale Date and any Subsequent Sale Date, as applicable.
In the event there is an adjustment and reconciliation of the Seller’s purchase
price pursuant to the terms of Section 3.01(d) of the Purchase and Sale
Agreement, the Base Purchase Price and the Amendment Base Purchase Price shall
be subject to a corresponding adjustment and any adjustment amounts (including
interest) shall be paid by Purchaser or the Seller, as applicable, to the other
party within ten (10) Business Days from receipt of satisfactory written
verification of amounts due.
In the event the sale of the Current Excess Servicing Spreads related to any
Servicing Agreement is delayed to a Subsequent Sale Date with respect to which
MSR XII LLC is the Purchaser in accordance with the terms of the Purchase and
Sale Agreement and this Agreement, the Base Purchase Price, Amendment Base
Purchase Price, Purchase Price and Amendment Purchase Price to be paid hereunder
related to the Current Excess Servicing Spreads to be sold on such Subsequent
Sale Date shall be paid on such Subsequent Sale Date, in accordance with the
preceding provisions of this Section 3.01 as if such Subsequent Sale Date were
the Sale Date thereunder, net of the portion of the earnest money deposit set
forth in the first paragraph of Section 3.01 with respect to the applicable
Servicing Agreements.
On the Amendment Date, Seller shall pay Purchaser an adjustment to the Amendment
Purchase Price equal to the Amendment Purchase Price Rebate Amount. The Parties
shall treat




--------------------------------------------------------------------------------




any payment of the Amendment Purchase Price Rebate Amount pursuant to this
Agreement as an adjustment to the Amendment Purchase Price for all purposes.
Section 3.02    Payments by Purchaser.


(a)    Payments shall be made by Purchaser to Seller by wire transfer of
immediately available funds to an account designated by Seller.


(b)    If, subsequent to the payment of the Purchase Price, Amendment Purchase
Price or the payment of any amounts due hereunder to either party, the
outstanding principal balance of any Mortgage Loan is found to be in error, or
if for any reason the Purchase Price, Amendment Purchase Price or such other
amounts is found to be in error, the party benefiting from the error shall pay
an amount sufficient to correct and reconcile the Purchase Price, Amendment
Purchase Price or such other amounts and shall provide a reconciliation
statement and other such documentation to reasonably satisfy the other party
concerning the accuracy of such reconciliation. Such amounts shall be paid by
the proper party within ten (10) Business Days from receipt of satisfactory
written verification of amounts due.


Section 3.03    Accounts.


(a)    Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments due on or after the Servicing Transfer Date to the
Lockbox Account. All amounts on deposit in the Lockbox Account will be
maintained and applied in accordance with the Servicing Agreement. Payments of
all Servicing Spread Collections received on and after the Servicing Transfer
Date shall be transferred from the Lockbox Account to the Third Party Controlled
Current Spread Custodial Account within one Business Day of receipt and
identification thereof and in any event, within two Business Days of receipt
thereof. If Seller receives any Servicing Spread Collections not remitted to the
Lockbox Account, it shall hold such funds in trust for the benefit of the
Purchaser and deposit such amounts to the Third Party Controlled Current Spread
Account within two Business Days of receipt thereof. Any deferred servicing fees
purchased by the Seller with respect to the Mortgage Loans under the Purchase
and Sale Agreement shall only be retained by Seller after all Servicing Spread
Collections with respect to the applicable Mortgage Loan for the related
Collection Period (and any unpaid Servicing Spread Collections from prior
Collection Periods) have been remitted to the Third Party Controlled Current
Spread Custodial Account.


(b)    Third Party Controlled Current Spread Custodial Account.


(i)The Third Party Controlled Current Spread Custodial Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser, for the sole purpose of
receiving and disbursing all Servicing Spread Collections, Servicing Agreement
termination payments with respect to the Mortgage Loans, Sales Proceeds and
Repurchase Prices. The Third Party




--------------------------------------------------------------------------------




Controlled Current Spread Custodial Account will be established pursuant to the
Current Spread Custodial Account Control Agreement with respect to which
Purchaser is an Entitlement Holder with Control. So long as permitted by the
Current Spread Custodial Account Control Agreement, Seller may direct the
disposition of funds in the Third Party Controlled Current Spread Custodial
Account strictly in accordance with the Priority of Payments. Upon any material
breach of a representation, warranty or covenant by Seller hereunder or during
the occurrence and continuance of a Current Spread Reserve Account Deposit
Event, Purchaser may elect to exercise Control over the Third Party Controlled
Current Spread Custodial Account. Seller agrees to take all actions reasonably
necessary, including the filing of appropriate financing statements, to protect
Purchaser's interest in the Third Party Controlled Current Spread Custodial
Account.


(ii)Seller shall inform each Owner to remit the applicable portion of any
Servicing Agreement termination payments payable after the Sale Date or
Subsequent Sale Date, as applicable, directly to the Third Party Controlled
Current Spread Custodial Account. Any termination payment to be directed to the
Third Party Controlled Current Spread Custodial Account shall be equal to the
pro rata amount by which the Mortgage Loans affected by such termination bear to
all mortgage loans of Seller affected by such termination, based upon the method
in which such termination payments are calculated in accordance with the
applicable Servicing Agreement.


(iii)Seller shall direct each payer of Sales Proceeds to remit such payments
directly to the Third Party Controlled Current Spread Custodial Account.


(iv)Seller shall direct Bank of America to remit (i) Servicing Spread
Collections received by it prior to the Servicing Transfer Date and (ii) any
Repurchase Price under the Purchase and Sale Agreement, directly to the Third
Party Controlled Current Spread Custodial Account.


(v)If Seller receives any amounts required to be deposited into the Third Party
Controlled Current Spread Custodial Account in error, Seller shall promptly
remit such funds to the Third Party Controlled Current Spread Custodial Account.


(c)    Current Spread Reserve Account. The Current Spread Reserve Account will
be established with Wells Fargo Bank, National Association or with such other
third party custodian or trustee selected by Purchaser. The Current Spread
Reserve Account will be established pursuant to the Current Spread Reserve
Account Control Agreement with respect to which Purchaser is an Entitlement
Holder with Control. So long as permitted by the Current Spread Reserve Account
Control Agreement, Seller may direct the disposition of funds in the Current
Spread Reserve Account strictly in accordance with Section 3.05. Seller agrees
to take




--------------------------------------------------------------------------------




all actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser's interest in the Current Spread Reserve
Account.


If at any time Seller's Consolidated Tangible Net Worth falls below the sum of
(x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on or
after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller's consolidated subsidiaries or if Seller (considered together with its
consolidated subsidiaries) defaults in any indebtedness in excess of $10,000,000
(individually or in the aggregate) (each, a “Current Spread Reserve Account
Deposit Event”), Seller shall immediately notify Purchaser in writing that a
Current Spread Reserve Account Deposit Event has occurred. On each Distribution
Date upon which a Current Spread Reserve Account Deposit Event has occurred and
is continuing, Seller shall be required to transfer funds in the Third Party
Controlled Current Spread Custodial Account to the Current Spread Reserve
Account in accordance with the Priority of Payments until the amount of funds in
the Current Spread Reserve Account is equal to the Current Spread Reserve
Account Required Amount. The “Current Spread Reserve Account Required Amount” is
equal to 25% of the fair market value as of the date the Current Spread Reserve
Account Deposit Event that is then-continuing first occurred of the Total
Servicing Spread expected to be paid over the expected remaining life of the
Mortgage Loans (the “Remaining Expected Total Servicing Spread”) determined in
accordance with the following paragraph. Seller shall immediately notify
Purchaser in writing if a Current Spread Reserve Account Deposit Event is no
longer continuing. Any funds in the Current Spread Reserve Account in excess of
the Current Spread Reserve Account Required Amount shall be released to Seller.
For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Current Spread
Reserve Account Required Amount until the final determination of such fair
market value in accordance with this paragraph). Within five (5) Business Days
of Seller's receipt of such determination, Seller shall notify Purchaser in
writing of its acceptance or any objection to such determination of such fair
market value, and if Seller objects to such determination, such notice shall
include its own determination of such fair market value and any back-up
information as it deems appropriate to justify such fair market value (an
“Objection Notice”). In the event an Objection Notice is delivered, the parties
shall negotiate in good faith a resolution to such objection. In the event that
Seller and Purchaser are unable to resolve such objection within five (5)
Business Days of the delivery of such Objection Notice, Seller and Purchaser
shall appoint a mutually acceptable nationally recognized valuation expert to
determine such fair market value of the Remaining Expected Total Servicing
Spread. The determination of such valuation expert shall be binding on Seller
and Purchaser and the fees of such valuation expert shall be borne by Seller.
Section 3.04    Priority of Payments.






--------------------------------------------------------------------------------




On each Business Day, subject to the terms and conditions of the Current Spread
Custodial Account Control Agreement, Seller (or, after the delivery of an access
termination notice pursuant to the Current Spread Custodial Account Control
Agreement, Purchaser) shall direct the Bank to apply the monies in the Third
Party Controlled Current Spread Custodial Account in the following order of
priority (the “Priority of Payments”), in every case, after giving effect to
each prior item in the Priority of Payments on such Distribution Date:
(a)    first, from amounts in the Third Party Controlled Current Spread
Custodial Account attributable to Servicing Agreement termination payments made
by an Owner with respect to any Mortgage Loans, pro rata, (A) the Current Excess
Servicing Spread Percentage of such termination payments to Purchaser, and (B)
the Retained Servicing Spread Percentage of such termination payments to Seller;
provided, that (I) prior to the distribution to Purchaser of any termination
payments pursuant to clause (A), such termination payments shall be applied
first, to the payment to Seller of any Purchaser Enforcement Expenses then due
and payable and then, to the payment of any indemnity payments then due and
payable, to a Seller Indemnitee pursuant to Section 11.02, and (II) prior to the
distribution to Seller of any termination payments pursuant to clause (B), such
termination payments shall be applied first, to the payment of any Seller
Enforcement Expenses then due and payable, second, to the payment of any
indemnity payments then due and payable to a Purchaser Indemnitee pursuant to
Section 11.01 and third, for deposit to the Current Spread Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Current
Spread Reserve Account to equal the Current Spread Reserve Account Required
Amount;


(b)    second, on any Business Day from and including the first Business Day of
a calendar month to but excluding the Distribution Date in such calendar month,
at the option of Seller, the Base Servicing Fee payable with respect to a prior
Collection Period for the Mortgage Loans to Seller; provided however, that, to
the extent that (i) the Seller is not permitted or is otherwise unable to
advance servicing fees relating to the Total Servicing Spread with respect to
the Mortgage Loans serviced under the related Servicing Agreement, (ii) the
related Servicing Agreement does not permit payment of servicing fees from
general collections, and (iii) the related Servicing Agreement does not allocate
liquidation proceeds to servicing fees first, payments from monies in the Third
Party Controlled Current Spread Custodial Account relating to the affected
Mortgage Loans shall be made pursuant to clause (d) below prior to this clause
(b);


(c)    third, on each Distribution Date, to the extent not previously paid to
Seller in accordance with Section 3.04(b), any accrued and unpaid Base Servicing
Fee to Seller; provided however, that, to the extent that (i) the Seller is not
permitted or is otherwise unable to advance servicing fees relating to the Total
Servicing Spread with respect to the Mortgage Loans serviced under the related
Servicing Agreement, (ii) the related Servicing Agreement does not permit
payment of servicing fees from general collections, and (iii) the related
Servicing Agreement does not allocate liquidation proceeds to servicing fees
first, payments from monies in the Third Party Controlled Current Spread
Custodial Account relating to the affected Mortgage Loans shall be made pursuant
to clause (d) below prior to this clause (c);




--------------------------------------------------------------------------------




(d)    fourth, on each Distribution Date, pro rata, (A) to Purchaser, any
Current Excess Servicing Spread for the prior Collection Period (other than the
portion thereof consisting of termination payments paid pursuant to Section
3.04(a)); and (B) to Seller, any Retained Servicing Spread for the prior
Collection Period (other than the portion thereof consisting of termination
payments paid pursuant to Section 3.04(a)); provided, that (I) prior to the
distribution to Purchaser of any Current Excess Servicing Spread pursuant to
clause (A), the Current Excess Servicing Spread shall be applied first, to the
payment to Seller of any Purchaser Enforcement Expenses then due and payable and
then, to the payment of any indemnity payments then due and payable to a Seller
Indemnitee pursuant to Section 11.02, and (II) prior to the distribution to
Seller of any Retained Servicing Spread pursuant to clause (B), the Retained
Servicing Spread shall be applied first, to the payment of any Seller
Enforcement Expenses then due and payable, second, to the payment of any
indemnity payments then due and payable to a Purchaser Indemnitee pursuant to
Section 11.01 and third, for deposit to the Current Spread Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Current
Spread Reserve Account to equal the Current Spread Reserve Account Required
Amount; and


(e)    fifth, on each Distribution Date, to Seller, any other amounts remaining
on deposit in the Third Party Controlled Current Spread Custodial Account.


All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable.
Section 3.05    Withdrawals from the Current Spread Reserve Account.


On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Current Spread Reserve Account, if any, to the
payment of indemnity payments payable to a Purchaser Indemnitee pursuant to
Section 11.01. If on any Business Day a Current Spread Reserve Account Deposit
Event is not then continuing and all outstanding indemnity payments payable to
Purchaser Indemnitees have been paid in full, Seller may direct the Bank to
distribute any remaining funds in the Current Spread Reserve Account to, or as
directed by, Seller. If there are any funds remaining in the Current Spread
Reserve Account after the Current Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnitees have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.
Section 3.06    Payment to Seller of Base Servicing Fee.


Seller shall be entitled to payment of the Base Servicing Fee only to the extent
funds are available therefor in the Third Party Controlled Current Spread
Custodial Account in accordance with the Priority of Payments. Under no
circumstances shall Purchaser be liable to Seller for payment of the Base
Servicing Fee. In the event servicing of the Mortgage Loans is transferred to
sub-servicers for any reason, the servicing fees and expenses of such
sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or termination payments otherwise allocable to the
Current Excess Servicing Spread be reduced due to the payment of sub-servicing
fees and expenses.




--------------------------------------------------------------------------------




Section 3.07    Intent and Characterization.


(a)    Seller and Purchaser intend that the sale of the Current Excess Servicing
Spread pursuant to this Agreement constitutes a valid sale of such Current
Excess Servicing Spread from Seller to Purchaser, conveying good title thereto
free and clear of any Lien, and that the beneficial interest in and title to the
Current Excess Servicing Spread not be part of Seller's estate in the event of
the bankruptcy of Seller. Seller and Purchaser intend and agree to treat the
transfer and assignment of the Current Excess Servicing Spread as an absolute
sale for tax purposes, and as an absolute and complete conveyance of title for
property law purposes. Except for financial accounting purposes, neither party
intends the transactions contemplated hereby to be characterized as a loan from
Purchaser to Seller.


(b)    In the event (but only in the event) that the conveyance of the Current
Excess Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount equal to the
Purchase Price.


ARTICLE IV


[RESERVED]




ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SELLER


As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Original Agreement Date, the Amendment Date,
the Sale Date and as of each Subsequent Sale Date (or as of the date specified
below, as applicable):
Section 5.01    Due Organization and Good Standing.


Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has, in full force and effect
(without notice of possible suspension, revocation or impairment), all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Mortgage Servicing Rights require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Mortgage Servicing Rights,
unless the failure to obtain such permits, approvals, licenses and registrations
would not reasonably be expected to have a material adverse effect on Seller's
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.




--------------------------------------------------------------------------------




Section 5.02    Authority and Capacity.


Seller has all requisite limited liability company power, authority and capacity
to enter into this Agreement and each other Transaction Document to which it is
a party and to perform the obligations required of it hereunder and thereunder.
The execution and delivery of this Agreement and each other Transaction Document
to which Seller is a party and the consummation of the transactions contemplated
hereby and thereby have each been duly and validly authorized by all necessary
corporate action. This Agreement constitutes, and each other applicable
Transaction Document to which Seller is a party constitutes or will constitute,
a valid and legally binding agreement of Seller enforceable in accordance with
its terms, and no offset, counterclaim or defense exists to the full performance
by Seller of this Agreement or such other Transaction Document, except as the
same may be limited by bankruptcy, insolvency, reorganization and similar laws
affecting the enforcement of creditors' rights generally and by general equity
principles.
Section 5.03    Title to the Mortgage Servicing Rights; Owner Consents


(a)    As of the Sale Date or Subsequent Sale Date, as applicable, Seller will
be the lawful owner of the Mortgage Servicing Rights, will be responsible for
the maintenance of the Related Escrow Accounts, and will have the sole right and
authority to transfer the Current Excess Servicing Spread as contemplated
hereby. The transfer, assignment and delivery of the Current Excess Servicing
Spread shall be free and clear of any and all claims, charges, defenses,
offsets, Liens and encumbrances of any kind or nature whatsoever.


(b)    As of the Sale Date or Subsequent Sale Date, as applicable, Seller has
obtained all Owner Consents or, with respect to any Servicing Agreement relating
to the Mortgage Loans for which an Owner Consent has not been obtained, a final
order entered by the bankruptcy court providing that such Owner Consent is not
required.


Section 5.04    Effective Agreements.


The execution, delivery and performance of this Agreement and each other
Transaction Document that has been executed by Seller, compliance with the terms
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby did not, and will not, violate, conflict with, result in a breach
of, constitute a default under, be prohibited by or require any additional
approval under its certificate of formation or limited liability company
agreement, any instrument or agreement to which it is a party or by which it is
bound or which affects the Current Excess Servicing Spread, or any state or
federal law, rule or regulation or any judicial or administrative decree, order,
ruling or regulation applicable to it or to the Current Excess Servicing Spread.
Section 5.05    No Accrued Liabilities.




--------------------------------------------------------------------------------




There are no accrued liabilities of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Current Excess
Servicing Spread.
Section 5.06    Seller/Servicer Standing.


Seller is qualified to act as servicer under, and meets all eligibility criteria
required by, each applicable Servicing Agreement, and has adequate resources to
complete the transactions contemplated hereby on the conditions stated herein.  
No event has occurred, including but not limited to a change in insurance
coverage, which would make the Seller unable to comply with
any such requirements or which would require notification to the
applicable Owner. Furthermore, if at any time prior to the termination of this
Agreement, the Seller is unable to comply with any eligibility requirements
under any Servicing Agreement, it shall immediately notify the Purchaser.
Section 5.07    MERS Membership.


Seller is a member in good standing under the MERS system.
Section 5.08    Owner Set-off Rights.


Seller has no actual notice, including any notice received from an Owner, or any
reason to believe, that, other than in the normal course of Seller's business,
any circumstances exist that would result in Seller being liable to an Owner for
any amount due by reason of: (i) any breach of servicing obligations or breach
of mortgage selling warranty to such Owner under servicing agreements relating
to Seller’s entire servicing portfolio for such Owner (including any unmet
mortgage repurchase obligation), (ii) any unperformed obligation with respect to
mortgage loans that Seller is servicing for such Owner under the regular
servicing option or other mortgages subject to recourse agreements, (iii) any
loss or damage to such Owner by reason of any inability to transfer to a
purchaser of the servicing rights Seller’s selling and servicing
representations, warranties and obligations, or (iv) any other unmet obligations
to such Owner under a servicing contract relating to Seller's entire servicing
portfolio with such Owner.
Section 5.09    Ability to Perform; Solvency.


Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of the Current Excess Servicing Spread will not cause
Seller to become insolvent. The sale of the Current Excess Servicing Spread is
not undertaken to hinder, delay or defraud any of the creditors of Seller. The
consideration received by Seller upon the sale of the Current Excess Servicing
Spread constitutes fair consideration and reasonably equivalent value therefor.




--------------------------------------------------------------------------------




Section 5.10    Material Documents.


Seller has provided Purchaser with executed copies of all material agreements
and documents, and any amendments thereto, relating to Seller's acquisition of
the Mortgage Servicing Rights and the servicing of the Mortgage Loans.
Section 5.11    Obligations with Respect to Origination.
 
Seller shall remain liable for all obligations with respect to the origination
of each Mortgage Loan and, if applicable, for all obligations with respect to
the sale of such Mortgage Loan to the applicable Owner.
Section 5.12    No Actions


There have not been commenced or, to the best of Seller’s knowledge, threatened
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the transactions contemplated by any Transaction Document.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE
LOANS AND SERVICING


As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of the Original Agreement Date, the
Amendment Date, the Sale Date and each Subsequent Sale Date (or as of the date
specified below, as applicable):
Section 6.01    Servicing Agreements; Applicable Laws.


The originator of the Mortgage Loan and each prior owner of the Mortgage
Servicing Rights has each performed its obligations in all material respects in
accordance with the terms of the related Mortgage Note, Mortgage, Servicing
Agreements and Applicable Law.
Section 6.02    Related Escrow Accounts.


All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.
Section 6.03    Accuracy of Servicing Information.The information in the Data
Tape dated as of November 30, 2012 is true and correct in all material respects
as of the




--------------------------------------------------------------------------------




date specified therein; provided that if there is no date specified in the Data
Tape, as of November 30, 2012.


Section 6.04    No Purchaser Responsibility.


Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, or to pay any servicing fees.
Section 6.05    Location of Credit Files.


All of the Mortgage Loan Documents are or upon delivery by Bank of America will
be held by Custodians, or if held by the Seller, in the locations specified in
Exhibit E, unless temporarily removed for enforcement purposes in the normal
course of servicing. Seller will notify Purchaser in writing of any changes in
locations of the Mortgage Loan Documents held by the Seller in Exhibit E.
Section 6.06    Representations Concerning the Current Excess Servicing Spread.


(a)    Seller has not assigned, pledged, conveyed, or encumbered the Current
Excess Servicing Spread to any other Person and immediately prior to the sale of
the Current Excess Servicing Spread on the Sale Date, Amendment Date or
Subsequent Sale Date, as applicable, Seller was the sole owner of the Current
Excess Servicing Spread and had good and marketable title thereto, free and
clear of all Liens, and no Person, other than Purchaser, has any Lien on, or
ownership of, the Current Excess Servicing Spread. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Current Excess Servicing Spread which
has been signed by Seller or which Seller has authorized any other Person to
sign or file or record, is on file or of record with any public office, except
such as may have been terminated or filed by or on behalf of Purchaser.


(b)    The sale and grant of a security interest by Seller to Purchaser of and
on the Current Excess Servicing Spread does not and will not violate any
Requirement of Law, the effect of which violation is to render void or voidable
such assignment.


(c)    As contemplated under Section 3.07(b), upon the filing of financing
statements on Form UCC-1 naming Purchaser as “Secured Party” and Seller as
“Debtor”, and describing the Current Excess Servicing Spread, in the
jurisdictions and recording offices listed on Exhibit I attached hereto, the
sale and security interests granted hereunder in the Current Excess Servicing
Spread will constitute perfected first priority security interests under the UCC
in all right, title and interest of Purchaser in, to and under the Current
Excess Servicing Spread.






--------------------------------------------------------------------------------




(d)    Purchaser has and will continue to have the full right, power and
authority to pledge the Current Excess Servicing Spread, and the Current Excess
Servicing Spread may be further assigned without any requirement.


(e)    Each Servicing Agreement constitutes an Eligible Servicing Agreement.


ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF PURCHASER
As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Purchaser as of the Original Agreement Date, the Amendment Date,
the Sale Date and each Subsequent Sale Date (or as of the date specified below,
as applicable):
Section 7.01    Due Organization and Good Standing.


Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary.
Section 7.02    Authority and Capacity.


Purchaser has all requisite limited liability company power, authority and
capacity to enter into this Agreement and each other Transaction Document to
which it is a party and to perform the obligations required of it hereunder and
thereunder. The execution and delivery of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have each been duly and validly
authorized by all necessary limited liability company action. This Agreement
constitutes, and each other applicable Transaction Document to which Purchaser
is a party constitutes or will constitute, a valid and legally binding agreement
of Purchaser enforceable in accordance with its terms, and no offset,
counterclaim or defense exists to the full performance by Purchaser of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors' rights generally and by general equity principles.
Section 7.03    Effective Agreements.


The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its certificate of formation or limited liability
company agreement, any instrument or agreement to which it is a party or by
which it is bound, or any state or federal law, rule or regulation or any
judicial or administrative decree, order, ruling or regulation applicable to it,
in each case which violation, conflict, breach or requirement would reasonably




--------------------------------------------------------------------------------




be expected to have a material adverse effect on Purchaser's ability to perform
its obligations under this Agreement and any other Transaction Document to which
it is a party.
Section 7.04    Sophisticated Investor.


Purchaser is a sophisticated investor and its decision to acquire the Current
Excess Servicing Spread is based upon Purchaser's own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.
Section 7.05    No Actions


There shall not have been commenced or, to the best of Purchaser's knowledge,
threatened any action, suit or proceeding against the Purchaser that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.


ARTICLE VIII


SELLER COVENANTS


Seller covenants and agrees as follows:
Section 8.01    Servicing Obligations.


(a)    Seller shall (or, prior to the Servicing Transfer Date, shall cause the
Interim Servicer to,) pay, perform and discharge all liabilities and obligations
relating to the Servicing, including all liabilities and obligations under the
Mortgage Loan Documents, Applicable Law and the Servicing Agreements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Servicing Agreements, the
Mortgage Loan Documents, all Applicable Law and in accordance with the Purchase
and Sale Agreement.


(b)    Under no circumstances shall Purchaser be responsible for the Servicing
acts and omissions of Seller or any other servicer or any originator of the
Mortgage Loans, or for any servicing related obligations or liabilities of any
servicer in the Servicing Agreements or of any Person under the Mortgage Loan
Documents, or for any other obligations or liabilities of Seller or Bank of
America.


(c)    Any deferred servicing fees purchased by the Seller with respect to the
Mortgage Loans under the Purchase and Sale Agreement shall only be retained by
Seller after all Servicing Spread Collections with respect to the applicable
Mortgage Loan for the related Collection Period (and any unpaid Servicing Spread
Collections from prior Collection Periods) have been remitted to the Third Party
Controlled Current Spread Custodial Account.




--------------------------------------------------------------------------------




(d)    Subject to a nonrecoverability determination made pursuant to the related
Servicing Agreement, the Seller shall advance the full amount of principal and
interest on delinquent Mortgage Loans for each Collection Period, including the
related servicing fee.


(e)    Upon termination of any Servicing Agreement, Seller shall remain liable
to Purchaser and the applicable Owner for all liabilities and obligations
incurred by the servicer or its designee while Seller or its designee was acting
as the servicer thereunder.


(f)    Seller shall conduct quality control reviews of its servicing operations
in accordance with industry standards.


Section 8.02    Cooperation; Further Assurances.


Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser
(except as otherwise provided in Section 12.01), in obtaining consents from any
Owner as may be required or advisable to assign, transfer, deliver, hypothecate,
pledge, subdivide, finance or otherwise deal with the Current Excess Servicing
Spread. If Seller is terminated under any Servicing Agreement, Seller shall
cooperate fully and at its own expense in transferring such Servicing. If
Purchaser assigns all or any portion of the Current Excess Servicing Spread or
its other rights under this Agreement to a Third Party Assignee, Seller will
cooperate and assist any Third Party Assignee in drafting and entering into a
Third Party Current Spread Agreement in accordance with Section 12.16.
Section 8.03    Financing Statements.


Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Current Excess Servicing
Spread and the security interests granted to Purchaser in connection herewith.
Seller agrees to execute financing statements in form reasonably acceptable to
Purchaser and Seller at the request of Purchaser in order to reflect Purchaser's
interest in the Current Excess Servicing Spread, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account.
Section 8.04    Supplemental Information.


From time to time after the Sale Date or the Subsequent Sale Date, as
applicable, Seller promptly shall furnish Purchaser such incidental information,
which is reasonably available to Seller, supplemental to the information
contained in the documents and schedules delivered pursuant to this Agreement,
as may reasonably be requested to monitor performance of the Mortgage Loans and
the payment of the Current Excess Servicing Spread.
Section 8.05    Access to Information.




--------------------------------------------------------------------------------




From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect (a) any of
the Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with Purchaser the affairs of Seller and (b) the Seller’s
servicing facilities for the purpose of satisfying the Purchaser that Seller,
has the ability to service the Mortgage Loans related to Mortgage Servicing
Rights in accordance with the standards set forth in the applicable Servicing
Agreement. Any audit provided for herein will be conducted in accordance with
Seller’s rules respecting safety and security on its premises, in accordance
with applicable privacy and confidentiality laws and without materially
disrupting operations.
Section 8.06    Home Affordable Modification Program.


With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury's Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.
Section 8.07    Distribution Date Data Tapes and Reports.


Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:
(a)    An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Mortgage Loan, principal, interest and Servicing Spread
Collections, and delinquency status (i.e. 30, 60, 90, FCL, REO) as of the last
day of the prior Collection Period;


(b)    A Summary Activity Report with respect to the Mortgage Loans with respect
to the prior Collection Period containing:


(i)    aggregate beginning principal balance as of the first and last date of
the Collection Period,


(ii)    aggregate regular principal collected,


(iii)    aggregate noncash principal,


(iv)    aggregate interest collected,


(v)    aggregate liquidation principal,






--------------------------------------------------------------------------------




(vi)    aggregate curtailments,


(vii)    liquidations,


(viii)    short sales,


(ix)    (1) for each Mortgage Loan, the principal balance, the applicable
servicing spread, the final maturity date, the mortgage interest rate, the
loan-to-value ratio and the FICO score, and (2) for each Mortgage Loan that was
refinanced by a lender other than Seller or an affiliate thereof, to the extent
such information is known to Seller in the ordinary course of business and the
collection and delivery of such information does not impose any additional and
undue burden on Seller, the name of such lender and the mortgage interest rate
of the newly originated residential mortgage loan;


(c)    A Delinquency Report with respect to the Mortgage Loans containing:


(i)    The aggregate outstanding principal balance of the Mortgage Loans and
percentages of the aggregate outstanding principal balance of the Mortgage Loans
in each of the following categories as of the last day of the prior Collection
Period:
(1)Current Mortgage Loans,


(2)0-29 days delinquent,


(3)30-59 days delinquent,


(4)60-89 days delinquent,


(5)90 days or more delinquent,


(6)Mortgage Loans in Foreclosure,


(7)Mortgage Loans with respect to which the related Mortgaged Properties have
become real estate owned properties, and


(8)Mortgage Loans in which the Mortgagor is in bankruptcy;


(ii)    For each of the above categories, a roll report showing the migration of
Mortgage Loans in such category from the last day of the second prior Collection
Period;


(d)    A Disbursement Report for such Distribution Date containing:




--------------------------------------------------------------------------------




(i)    The Servicing Spread Collections for the prior Collection Period,


(ii)    The Base Servicing Fee paid to Seller,


(iii)    The amount of the Current Excess Servicing Spread paid to Purchaser,


(iv)    The amount of funds, if any, transferred to the Current Spread Reserve
Account,


(v)    The amount of Purchaser Indemnitees, if any, paid from each of the Third
Party Controlled Current Spread Custodial Account or the Current Spread Reserve
Account, and


(vi)    The amount of funds paid to Seller from the Current Spread Reserve
Account.


Section 8.08    Financial Statements and Officer’s Certificates.


(a)    If Seller's financial statements are not filed with the U.S. Securities
and Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller's most recent audited quarterly financial statements
within 45 days of the end of each of Seller's fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller's fiscal years.


(b)    Within 45 days of the end of each of Seller’s fiscal quarters, Seller
shall deliver to Purchaser a certificate from a duly authorized officer of
Seller certifying (i) whether or not Seller has a Consolidated Tangible Net
Worth of at least the sum of (x) $250,000,000 and (y) 50% of the proceeds from
any issuance of equity on or after the date hereof by Seller, Nationstar
Mortgage Holdings Inc. or any of Seller’s consolidated subsidiaries (and shall
provide a calculation of its determination of its Consolidated Tangible Net
Worth) and (ii) whether or not Seller (considered together with its consolidated
subsidiaries) is in default in any indebtedness in excess of $10,000,000
(individually or in the aggregate).


Section 8.09    Monthly Management Calls.


Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Mortgage Loans and the
performance of the parties under the Transaction Documents.
Section 8.10    Timely Payment of Owner Obligations.






--------------------------------------------------------------------------------




Seller shall pay all of its obligations to the Owners in a timely manner so as
to avoid exercise of any right of set-off by any Owner against Seller.
Section 8.11    Servicing Agreements.


After the Serving Transfer Date, Seller will service the Mortgage Loans in
accordance with Accepted Servicing Practices and will perform its obligations in
all material respects in accordance with the Servicing Agreements and Applicable
Law. In particular, after the Servicing Transfer Date, Seller shall comply with
any advancing obligation under the Servicing Agreements. Without the express
written consent of Purchaser (which consent may be withheld in its absolute
discretion), Seller shall not (a) cancel, terminate or amend any Mortgage
Servicing Rights, (b) expressly provide any required consent to any termination,
amendment or modification of any Servicing Agreements either verbally or in
writing, (c) expressly provide any required consent to any termination,
amendment or modification of any other servicing agreements or enter into any
other agreement or arrangement with any Owner that may be reasonably material to
Purchaser either verbally or in writing or (d) take any other action in
connection with any such Servicing Agreement that would impair in any material
respect the value of the interests or rights of the Purchaser hereunder. Seller
shall conduct its business and perform its obligations under the Servicing
Agreements in a manner such that no Owner will have cause to terminate any
Servicing Agreement. Notwithstanding the foregoing, in no event will the
prohibitions contained in this Section 8.11 apply to any amendments or
modifications of the Servicing Agreements applicable to Mortgage Loans owned by
Seller which do not affect the Current Excess Servicing Spread with respect to
such Mortgage Loans and are not reasonably material to the Purchaser.
The Seller shall monitor the obligations of the Interim Servicer to service and
administer the Mortgage Loans in accordance with the terms of the Servicing
Agreement.
Section 8.12    Transfer of Mortgage Servicing Rights.


If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by applicable law, (a)
Seller shall consult with Purchaser and Purchaser shall participate in the
assignment, transfer and sale of such Mortgage Servicing Rights, and (b) Seller
shall obtain the written consent of Purchaser, granted by the Purchaser in its
sole discretion, prior to any assignment, transfer or sale thereof.
Section 8.13    Consents to Transaction Documents.
Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned.
Section 8.14    Accounts.






--------------------------------------------------------------------------------




Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.
Section 8.15    Notification of Certain Events.


Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between Seller and any Owner. Seller shall provide Purchaser with
copies of any notices from any Owner of any breach, potential breach, default or
potential default by Seller under any servicing agreement between Seller and
such Owner, and with copies of any notices from any Owner of any termination,
potential termination or threatened termination of any servicing agreement
entered into between Seller and such Owner. Seller shall promptly forward copies
of any material notices received from any Owner or from any Governmental
Authority with respect to the Mortgage Loans. Seller shall provide Purchaser
with (a) copies of all amendments to the Transaction Documents, the Servicing
Agreements and the agreements relating to Seller's acquisition of the Mortgage
Servicing Rights, and (b) copies of any other agreements Seller enters into with
any Owner that may be reasonably material to Purchaser, in each case, promptly
after execution thereof.
Section 8.16    Financing; Pledge of Current Excess Servicing Spread.


Seller shall not pledge, obtain Seller financing for, or otherwise permit any
Lien of any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller's financial
statements shall contain footnotes indicating that the Current Excess Servicing
Spread has been sold, and Seller does not maintain any ownership interest
therein.
Section 8.17    Existence, etc.


Seller shall:
(a)    preserve and maintain its legal existence, good standing and all of its
material licenses required to service the Mortgage Loans;


(b)    comply with the requirements of all Applicable Laws, rules, regulations
and orders of Governmental Authorities (including, truth in lending and real
estate settlement procedures) if failure to comply with such requirements could
be reasonably likely (either individually or in the aggregate) to have a
material adverse effect on its ability to perform its obligations hereunder or
under any other Transaction Document;


(c)    keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;




--------------------------------------------------------------------------------




(d)    not move its chief executive office or chief operating office from the
addresses referred to in Exhibit I unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;


(e)    pay and discharge all material taxes, assessments and governmental
charges or levies imposed on it or its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;


(f)    keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;


(g)    keep in full force and effect all agreements and instruments by which it
or any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document; and


(h)    comply with its obligations under the Transaction Documents to which it
is a party.


Section 8.18    Consent to Sub-Servicing.


Subject to the rights of the Owners, and except as contemplated under the
Purchase and Sale Agreement with respect to transition services hereunder,
Seller will not permit any Person other than Seller to service or sub-service
the Mortgage Loans without the prior written consent of Purchaser, in each case
other than (i) the Interim Servicer (prior to the Servicing Transfer Date) and
(ii) third-party vendors customarily employed by servicers in the ordinary
course of business in accordance with prudent mortgage servicing practices.
Section 8.19    Nonpetition Covenant.


Seller shall not, prior to the date that is one year and one day after the
payment in full of the Current Excess Servicing Spread, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against Purchaser under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.
Section 8.20    Data Tape; Schedule of Mortgage Loans.






--------------------------------------------------------------------------------




The information in the Data Tape delivered to Purchaser on the Sale Date or the
Subsequent Sale Date, as applicable, will be true and correct in all material
respects as of the date specified. Seller shall maintain the Schedule of
Mortgage Loans, which shall be updated as of the Sale Date or the Subsequent
Sale Date, as applicable. The information in the Schedule of Mortgage Loans
pertaining to the Mortgage Loans and the Mortgage Servicing Rights will be true
and correct in all material respects as of the date specified.
Section 8.21    Insurance.


The Seller shall maintain (a) general liability insurance, (b) errors and
omission insurance or blanket bond coverage and (c) fidelity bond insurance, in
each case, from reputable companies with coverage in amounts customarily
maintained by such similarly situated entities in the same jurisdiction and
industry as the Seller.
Section 8.22    Defense of Title.


The Seller warrants and will defend the right, title and interest of the
Purchaser in and to the Current Excess Servicing Spread against all adverse
claims and demands.
Section 8.23    Refinancing of Mortgage Loans.


Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.


ARTICLE IX


CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER


The obligations of Purchaser under this Agreement and under the Assignment
Agreement are subject to the satisfaction of the following conditions as of the
Sale Date, the Amendment Date or as of each Subsequent Sale Date, as applicable:
Section 9.01    Correctness of Representations and Warranties.


The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party to be made on or prior to
the Sale Date, the Amendment Date or the Subsequent Sale Date, as applicable,
are true and correct in all material respects; provided however, that, if the
representations and warranties made in Sections 5.03(b) and 6.06(e) hereof with
respect to any Servicing Agreement are not true and correct in all material
respects on the Sale Date or the Subsequent Sale Date, as applicable, unless
otherwise agreed in writing by Purchaser, (a) the Current Excess Servicing
Spread for the Mortgage Loans relating to the affected Servicing Agreements
shall not be sold to Purchaser and (b) such




--------------------------------------------------------------------------------




Servicing Agreements shall be removed from the definition of Servicing
Agreements. In the event that the representations and warranties made in
Sections 5.03(b) and 6.03(e) hereof are not true and correct in all material
respects on the Sale Date or the Subsequent Sale Date, as applicable, with
respect to a Servicing Agreement (a) unless the Purchaser elects to waive the
failure of such representations and warranties with respect to any such
Servicing Agreement and purchase the related Current Excess Servicing Spread,
Seller shall have no further obligations to Purchaser with respect to such
Servicing Agreement or the related Mortgage Loans and (b) the failure of such
representations and warranties to be true and correct in all material respects
on the Sale Date or the Subsequent Sale Date, as applicable, with respect to a
Servicing Agreement or any number of Servicing Agreements shall not be
considered a failure of the condition precedent contained in this Section 9.01
for the consummation of the transactions contemplated hereby with respect to
those Servicing Agreements that do satisfy this condition.
Section 9.02    Compliance with Conditions.


All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller and Bank of America on or prior to the Sale Date, the Amendment Date or
the Subsequent Sale Date, as applicable, shall have been duly complied with and
performed in all material respects.
Section 9.03    Corporate Resolution.


Receipt by the Purchaser of a certified copy of the Seller's corporate
resolution approving the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, together with such other certificates of incumbency and
other evidences of corporate authority as Purchaser or its counsel may
reasonably request.
Section 9.04    No Material Adverse Change.


From the Original Agreement Date, there shall not have been any change to
Seller's financial or operating condition, or in the Mortgage Servicing Rights,
the Mortgage Loans or the Related Escrow Accounts that in each case will likely
have a material adverse effect the consummation of the transactions contemplated
hereby or the Current Excess Servicing Spread.


Section 9.05    Consents.


Seller shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions contemplated by
the Transaction Documents that are to be obtained on or prior to the Sale Date
or the Subsequent Sale Date, as applicable. No consents are required for the
sale of the Current Excess Servicing Spread from Seller to Purchaser. All
actions of all Governmental Authorities required to consummate the transactions
contemplated by the Transaction Documents and the documents related thereto
shall have been obtained or made.




--------------------------------------------------------------------------------




Section 9.06    Delivery of Transaction Documents.


Seller shall have delivered to the Purchaser copies of each executed Transaction
Document that is to be entered into on or prior to such date and each of the
items required to be delivered pursuant to Section 2.04 hereof.
Section 9.07    Certificate of Seller.


Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit C, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller's representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that are required to be complied
with and performed by Seller at or prior to the Sale Date, the Amendment Date or
the Subsequent Sale Date, as applicable, have been duly complied with and
performed in all material respects; (c) the conditions set forth in Section 9.04
and Section 9.05 have been satisfied; and (d) as of the Sale Date, the Amendment
Date or the Subsequent Sale Date, as applicable, Seller has a Consolidated
Tangible Net Worth of at least the sum of (x) $250,000,000 and (y) 50% of the
proceeds from any issuance of equity on or after the date hereof by Seller,
Nationstar Mortgage Holdings Inc. or any of Seller’s consolidated subsidiaries,
and the Seller (considered together with the Seller’s consolidated subsidiaries)
is not in default in any indebtedness in excess of $10,000,000 (individually or
in the aggregate).
Section 9.08    Valuation.


Purchaser shall have received an opinion reasonably satisfactory to Purchaser
that the Base Servicing Fee of the Mortgage Loans and the Purchase Price of the
Current Excess Servicing Spread is fair and reasonable.
Section 9.09    Opinions of Counsel.


Seller's counsel shall have delivered the Opinions of Counsel required pursuant
to Section 2.04(a)(ix), Section 2.04(a)(x) and Section 2.04(a)(xi).
Section 9.10    Acquisition of Mortgage Servicing Rights by Seller.


Seller shall have acquired the Mortgage Servicing Rights and the other Purchased
Assets from Bank of America pursuant to the Purchase and Sale Agreement as of
the Sale Date or the Subsequent Sale Date, as applicable.
Section 9.11    Good Standing Certificate of Seller






--------------------------------------------------------------------------------




Seller shall have provided Purchaser a certificate of good standing of Seller,
dated as of a date within five (5) Business Days prior to the Sale Date or the
Subsequent Sale Date, as applicable.
Section 9.12    No Actions or Proceedings.


No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, any of the transactions contemplated by this Agreement and
the documents related hereto in any material respect.
Section 9.13    Fees, Costs and Expenses.


The fees, costs and expenses payable by the Seller on or prior to the Sale Date
or the Subsequent Sale Date, as applicable pursuant to Section 12.01 hereof and
any other Transaction Document shall have been paid.


ARTICLE X


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Sale Date, the Amendment Date or the
Subsequent Sale Date, as applicable:
Section 10.01    Correctness of Representations and Warranties.


The representations and warranties made by Purchaser in this Agreement to be
made on or prior to the Original Agreement Date, Sale Date, the Amendment Date
or the Subsequent Sale Date, as applicable, are true and correct in all material
respects as of the date thereof.
Section 10.02    Compliance with Conditions.


All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser on or prior to the Sale
Date, the Amendment Date or the Subsequent Sale Date, as applicable, shall have
been duly complied with and performed in all material respects as of the date
thereof.
Section 10.03    Corporate Resolution.


As of the date hereof, Seller shall have received from Purchaser a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, together
with such other certificates of incumbency and other evidences of corporate
authority as Seller or its counsel may reasonably request.




--------------------------------------------------------------------------------




Section 10.04    No Material Adverse Change.


Since the Original Agreement Date, there shall not have been any change to
Purchaser's financial condition that will likely materially and adversely affect
the consummation of the transactions contemplated hereby.
Section 10.05    Certificate of Purchaser.


Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit D, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser's representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the Sale
Date, the Amendment Date or the Subsequent Sale Date, as applicable, have been
duly complied with and performed in all material respects; and (c) the condition
set forth in Section 10.04 has been satisfied.
Section 10.06    Good Standing Certificate of Purchaser.


Purchaser shall have provided Seller a certificate of good standing of
Purchaser, dated as of a date within five (5) Business Days prior to the Sale
Date, the Amendment Date or the Subsequent Sale Date, as applicable.


ARTICLE XI


INDEMNIFICATION; CURE


Section 11.01    Indemnification by Seller.


(a)    Seller shall indemnify, defend and hold Purchaser, its affiliates and its
and their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Sale Date or the Subsequent Sale
Date, as applicable, which result from:


(i)    Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement or the Assignment Agreement;


(ii)    Any servicing act or omission of any prior servicer relating to any
Mortgage Loan and any act or omission of any party related to the origination of
any Mortgage Loan;




--------------------------------------------------------------------------------




(iii)    Any act, error or omission of Seller in servicing any of the Mortgage
Loans, including improper action or failure to act when required to do so;


(iv)    Any exercise of any rights of setoff or other netting arrangements by
any Owner against Seller that results in a decrease in Servicing Agreements
termination payments due to Seller with respect to the Mortgage Loans from such
Owner or in a shortfall of funds to pay the Current Excess Servicing Spread;


(v)    Any breach by Seller of the Purchase and Sale Agreement; and


(vi)    Litigation, proceedings, governmental investigations, orders,
injunctions or decrees resulting from any of the items described in Section
11.01(a)(i) - (v) above;
provided, however, that the applicable Purchaser Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Seller, which such failure of mitigation shall not relieve Seller
of its indemnification obligations in this Section 11.01 but may affect the
amount of such obligation; and further provided, that any Losses incurred by the
Purchaser Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Seller as part of its indemnification obligations in this Section 11.01.
Purchaser shall notify Seller promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Seller shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Purchaser Indemnitee, but may not enter into any settlement without
the prior written consent of the applicable Purchaser Indemnitee, which shall
not be unreasonably withheld. A Purchaser Indemnitee shall have the right to
select separate counsel and to otherwise separately defend itself at its own
expense but shall not consent to the entry of a judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of Seller, which consent shall not be unreasonably withheld. Any
exercise of such rights by a Purchaser Indemnitee shall not relieve Seller of
its obligations and liabilities under this Section 11.01 or any other provision
of this Agreement. With respect to any Third Party Claim subject to
indemnification under this Agreement, the applicable Purchaser Indemnitee shall
be required to cooperate in good faith with Seller to ensure the proper and
adequate defense of such Third-Party Claim. For the avoidance of doubt, Seller's
obligations for Purchaser Indemnitees shall not be limited to funds available in
the Third Party Controlled Current Spread Custodial Account or the Current
Spread Reserve Account.




--------------------------------------------------------------------------------




(b)    REIT Requirements. Notwithstanding anything in Section 11.01(a) above, in
the event that counsel or independent accountants for the Protected REIT
determine that there exists a material risk that any amounts due to Purchaser
under ARTICLE XI hereof would be treated as Nonqualifying Income upon the
payment of such amounts to Purchaser, the amount paid to Purchaser pursuant to
this Agreement in any tax year shall not exceed the maximum amount that can be
paid to Purchaser in such year without causing the Protected REIT to fail to
meet the REIT Requirements for such year, determined as if the payment of such
amount were Nonqualifying Income as determined by such counsel or independent
accountants to the Protected REIT. If the amount payable for any tax year under
the preceding sentence is less than the amount which Seller would otherwise be
obligated to pay to Purchaser pursuant to ARTICLE XI of this Agreement (the
“Expense Amount”), then: (1) Seller shall place the Expense Amount into an
escrow account (the “Expense Escrow Account”) using an escrow agent and
agreement reasonably acceptable to Purchaser and shall not release any portion
thereof to Purchaser, and Purchaser shall not be entitled to any such amount,
unless and until Purchaser delivers to Seller, at the sole option of the
Protected REIT, (i) an opinion (an “Expense Amount Tax Opinion”) of the
Protected REIT’s tax counsel to the effect that such amount, if and to the
extent paid, would not constitute Nonqualifying Income, (ii) a letter (an
“Expense Amount Accountant’s Letter”) from the Protected REIT’s independent
accountants indicating the maximum amount that can be paid at that time to
Purchaser without causing the Protected REIT to fail to meet the REIT
Requirements for any relevant taxable year, or (iii) a private letter ruling
issued by the IRS to the Protected REIT indicating that the receipt of any
Expense Amount hereunder will not cause the Protected REIT to fail to satisfy
the REIT Requirements (a “REIT Qualification Ruling” and, collectively with an
Expense Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by Purchaser to
Seller, Purchaser shall have the right, but not the obligation, to borrow the
Expense Amount from the Escrow Account pursuant to a loan agreement (an
“Indemnity Loan Agreement”) reasonably acceptable to Purchaser that (i) requires
Seller to lend Purchaser immediately available cash proceeds in an amount equal
to the Expense Amount (an “Indemnity Loan”), and (ii) provides for (A) a
commercially reasonable interest rate and commercially reasonable covenants,
taking into account the credit standing and profile of Purchaser or any
guarantor of Purchaser, including the Protected REIT, at the time of such Loan,
and (B) a 15 year maturity with no periodic amortization.


Section 11.02    Indemnification by Purchaser.


Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:
(a)    Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and




--------------------------------------------------------------------------------






(b)    Litigation, proceedings, governmental investigations, orders, injunctions
or decrees, the basis for which occurred after the Original Agreement Date,
resulting from any of the items described in Section 11.02(a) above;


provided, however, that the applicable Seller Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Purchaser, which such failure of mitigation shall not relieve
Purchaser of its indemnification obligations in this Section 11.02 but may
affect the amount of such obligation; and further provided, that any Losses
incurred by the Seller Indemnitee pursuant to any attempt to mitigate any such
losses, damages, deficiencies, claims, causes of action or expenses shall be
reimbursed by Purchaser as part of its indemnification obligations in this
Section 11.02. Seller shall notify Purchaser promptly after receiving written
notice of the assertion of any litigation, proceedings, governmental
investigations, orders, injunctions, decrees or any third party claims subject
to indemnification under this Agreement (each, a “Third Party Claim”). Upon
receipt of such notice of a Third Party Claim, Purchaser shall have the right to
assume the defense of such Third Party Claim using counsel of its choice
reasonably satisfactory to the applicable Seller Indemnitee, but may not enter
into any settlement without the prior written consent of Purchaser, which shall
not be unreasonably withheld. A Seller Indemnitee shall have the right to select
separate counsel and to otherwise separately defend itself but shall not consent
to the entry of a judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld. Any exercise of such rights by a Seller
Indemnitee shall not relieve Purchaser of its obligations and liabilities under
this Section 11.02 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Seller Indemnitee shall be required to cooperate in good faith with
Purchaser to ensure the proper and adequate defense of such Third-Party Claim.
Section 11.03    Award of Damages.


(a)

(i)In the event that an award of damages or other payment is received by a Party
or a designee of a Party as a result of a claim, judgment, settlement or
arbitration (including payment pursuant to a guaranty of Bank of America by any
other Person) of a legal dispute that occurs either on or after the execution of
the Purchase and Sale Agreement in connection with the enforcement of the
Purchase and Sale Agreement in the event of a breach by Bank of America of any
representations and warranties or covenants where such breach had an adverse
impact on the value of the Total Servicing Spread, the Current Excess Servicing
Spread Percentage of that award shall be distributed to Purchaser or its
designee and the remainder of that award shall be distributed to Seller or its
designee


(ii)In the event that an award of damages or other payment is received by a
Party or a designee of a Party as a result of a claim,




--------------------------------------------------------------------------------




judgment, settlement or arbitration (including payment pursuant to a guaranty of
Bank of America by any other Person) of a legal dispute that occurs either on or
after the execution of the Purchase and Sale Agreement in connection with the
enforcement of the Purchase and Sale Agreement in the event of a breach by Bank
of America of any representations and warranties or covenants where such breach
did not have an adverse impact on the value of the Total Servicing Spread, the
entirety of the award shall be distributed to Seller or its designee.


(b)In the event that a Party or designee of a Party receives an award pursuant
to Sections 11.03(a)(i) or (ii) and some or all of that amount is to be
distributed to the other Party or a designee of the other Party pursuant to
Sections 11.03(a)(i) or (ii), the Party or the Party's designee in possession of
the applicable amount shall promptly notify the other Party or the other Party's
designee as to the award's existence and request that the other Party or other
Party's designee, as applicable, designate an account to which the amount shall
be remitted. Once the necessary account information has been provided by the
appropriate Party or designee of a Party, the applicable amount shall be
remitted by wire transfer of immediately available federal funds to the account
so designated.


(c)Two Business Days prior to each Distribution Date, the Seller shall, provide
Purchaser with a monthly report of all claims and legal disputes made or pending
with Bank of America during the prior month, including the amounts of any claims
made or resolved during such month.


Section 11.04    Other Rights


The Seller hereby acknowledges that, in addition to its rights under this
Agreement, the Purchaser is entitled to exercise its rights under the related
Owner Consent.


ARTICLE XII


MISCELLANEOUS


Section 12.01    Costs and Expenses.
Except as otherwise provided herein, Purchaser and Seller shall share the
expenses incurred by Seller and Purchaser or their respective affiliates in
connection with the transactions contemplated hereby, with the expense
allocation percentage to be mutually agreed upon by the Parties.
Section 12.02    Confidentiality.


Each Party understands that in connection with this transaction, it has been
furnished and will be furnished Non-Public Personal Information and/or
Personally Identifiable Financial Information (as those terms are defined in
Sections 573.3(n) and (o) of the Office of Thrift Supervision Regulations on
Privacy of Consumer Information published at 12 C.F.R. Chapter V




--------------------------------------------------------------------------------




implementing Title V of the Gramm-Leach-Bliley Act), and other information
regarding the policies and plans of the other Party and its affiliates that is
and has been designated as confidential and proprietary, and each Party agrees
that it will maintain the confidentiality of such information and will not
disclose it to others (except for its affiliates and its and their respective
directors, managers, officers, employees, financing sources, agents,
representatives and advisors), or use it except in connection with the proposed
acquisition contemplated by this Agreement, without the prior written consent of
the Party furnishing such information. Information which is generally known in
the industry concerning a Party or among such Party's creditors generally or
which has been disclosed to the other Party by third parties who have a right to
do so shall not be deemed confidential or proprietary information for these
purposes. If Purchaser, any of its affiliates or any officer, director, employee
or agent of any of the foregoing is at any time requested or required to
disclose any information supplied to it in connection with the transactions
contemplated hereby, Purchaser agrees to provide Seller with prompt notice of
such request(s) so that Seller may seek an appropriate protective order and/or
waive Purchaser's compliance with the terms of this Section 12.02. If Seller,
any of its affiliates or any officer, director, employee or agent of any of the
foregoing is at any time requested or required to disclose any information
supplied to it in connection with the transactions contemplated hereby, Seller
agrees to provide Purchaser with prompt notice of such request(s) so that
Purchaser may seek an appropriate protective order and/or waive Seller's
compliance with the terms of this Section 12.02. Notwithstanding the terms of
this Section 12.02, if, in the absence of a protective order or the receipt of a
waiver hereunder, Purchaser or Seller is nonetheless, in the opinion of its
counsel, compelled to disclose information concerning the other Party to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
Purchaser or Seller may disclose such information to such tribunal without
liability hereunder. If the proposed acquisition is not consummated, each Party
agrees to promptly return to the other, promptly upon request, all confidential
materials, and all copies thereof, which have been furnished to it in connection
with the transactions contemplated hereby. For the avoidance of doubt, either
Party may provide its shareholders and creditors with a general description of
this Agreement and any related transactions, and, subject to the provisions of
this Section 12.02, information obtained from the reports provided by Seller
pursuant to Section 8.07.
Section 12.03    Broker's Fees.


Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder's, agent's, broker's or originator's fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder's, agent's,
broker's, advisor's or originator's fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys' fees) any claim
based upon the other party's actions in connection with such obligation.




--------------------------------------------------------------------------------




Section 12.04    Relationship of Parties.


The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.
Section 12.05    Survival of Representations and Warranties.


Each party hereto covenants and agrees that the representations and warran-ties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Original Agreement Date.
Section 12.06    Notices.


All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:
(d)If to Purchaser, to:
Fortress Investment Group LLC
1345 Avenue of the Americas
New York, NY 10105
Attn: Brian Sigman
Chief Financial Officer
(212) 479-5343


(e)If to Seller, to:
Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attn: Amar Patel


or to such other address as Purchaser or Seller shall have specified in writing
to the other.






--------------------------------------------------------------------------------




Section 12.07    Waivers.


Either Purchaser or Seller may, by written notice to the other:
(a)    Extend the time for the performance of any of the obligations or other
transactions of the other; and


(b)    Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
here-under.


The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.
Section 12.08    Entire Agreement; Amendment.


This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.
Section 12.09    Binding Effect.


This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.
Section 12.10    Headings.


Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.
Section 12.11    Applicable Law.


This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of New York. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Collateral under the laws of the State of
New York and under any other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests with
respect to the Collateral assigned or pledged hereby in accordance with the
terms hereof at




--------------------------------------------------------------------------------




public and private sale in accordance with the terms of this Agreement. The
parties agree to waive trial by jury in the event of any dispute under this
Agreement.
Section 12.12    Incorporation of Exhibits.


The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.
Section 12.13    Counterparts.


This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.
Section 12.14    Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.
Section 12.15    Public Announcement.


No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule, and
provided that on and after the Original Agreement Date, either party may provide
its shareholders and creditors with a general description of this Agreement and
any related transactions, and, subject to the provisions of Section 12.02,
information obtained from the reports provided by Seller pursuant to Section
8.07.
Section 12.16    Assignment.


(a)    Seller may not assign, transfer, sell or subcontract all or any part of
this Agreement, any interest herein, or any of the Seller's interest in the
Servicing Spread Collections, other than the interest in the Total Servicing
Spread sold hereby, without the prior written consent of Purchaser, provided
that any successor to Seller must assume Seller's obligations under this
Agreement. Purchaser shall have the unrestricted right to further assign,
transfer, deliver, hypothecate, pledge, subdivide or otherwise deal with its
rights under this Agreement on whatever terms Purchaser shall determine without
the consent of Seller; including the right to assign all or any portion of the
Current Excess Servicing Spread and to assign the related rights under this
Agreement. If Purchaser assigns any rights under this Agreement to a third party
(a “Third Party AssignmentThird Party Assignment“), such third party (a “Third
Party AssigneeThird Party Assignee“) shall enter into a new agreement (a “Third
Party Current Spread AgreementThird Party Current Spread Agreement“) with Seller
or Seller's assignee that




--------------------------------------------------------------------------------




provides such Third Party Assignee with the same rights with respect to the
Current Excess Servicing Spread that Purchaser would have had under this
Agreement if the Third Party Assignment had not occurred.


(b)    Seller shall maintain a register on which it enters the name and address
of each holder of the Current Excess Servicing Spread and each holder's interest
in the Current Excess Servicing Spread (the “Holder Register”) for each
transaction described in Section 12.16(a). The entries in the Holder Register
shall be conclusive absent manifest error, and Seller shall treat each Person
whose name is recorded in the Holder Register as an owner of the Current Excess
Servicing Spread for all purposes of this Agreement notwithstanding any notice
to the contrary.


Section 12.17    Termination.


If the Purchase and Sale Agreement is terminated, this Agreement shall be
terminated concurrently therewith, without any further action of either Party.
In the event this agreement is terminated as set forth in the prior sentence or
in Section 8.13, neither Party shall have any further obligations to the other
Party hereunder except as expressly set forth herein. If all conditions to
Purchaser’s or Seller’s obligations to close set forth in Article IX and Article
X, respectively, are not satisfied on the Sale Date or the Subsequent Sale Date,
as applicable, Purchaser or Seller, as applicable based on the condition or
conditions not satisfied, may terminate this agreement by written notice to the
other party, and neither party shall have any further obligations to the other
party hereunder, except as expressly set forth herein.
Section 12.18    Third Party Beneficiaries.


This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 11.01 and in Section 11.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.




 






    










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.
MSR XII LLC
Purchaser
By: /s/ Robert Williams    
Name:     Robert Williams
Title:     Chief Financial Officer


NATIONSTAR MORTGAGE LLC
Seller
By:    /s/ Amar Patel    
Name:     Amar Patel
Title:     Executive Vice President








--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AGREEMENT FOR MORTGAGE LOANS
Subject to, and upon the terms and conditions of the Amended and Restated
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans, dated as of September 10, 2013 (the “Agreement”), by and between
Nationstar Mortgage LLC, a Delaware limited liability company (together with its
successors and assigns, the “Seller”) and MSR XII LLC, a Delaware limited
liability company (together with its successors assigns, the “Purchaser”), as
may be amended, restated, or otherwise modified and in effect from time to time,
Seller hereby assigns, transfers and delivers to Purchaser all of Seller's
right, title and interest in and to Current Excess Servicing Spread for each of
the Mortgage Loans set forth in Annex A attached hereto and all proceeds
thereof, and agrees that as of the Sale Date, the applicable Mortgage Loan shall
be deemed to be a “Mortgage Loan” for all purposes of the Agreement. Capitalized
terms used in this Assignment Agreement have the meanings given to such terms
in, or incorporated by reference into, the Agreement.
In the event (but only in the event) that the conveyance of the Current Excess
Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount of the
Purchase Price..
All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by Seller on or prior to the date
hereof have been duly complied with and performed in all material respects.
NATIONSTAR MORTGAGE LLC
Seller
By:            
Name:        
Title:        














--------------------------------------------------------------------------------




Annex A
[ATTACH ANNEX A, WHICH MAY BE ON COMPUTER TAPE, COMPACT DISK, OR MICROFICHE,
CONTAINING THE INFORMATION SET FORTH BELOW]
(a)
(b)
(c)
(d)
(e)
(f)
(column (d) - column (e))
(g)
([ ]% of column (f))
Sale Date
Loan # of Mortgage Loan
Principal Balance of Mortgage Loan as of the Sale Date
Servicing Spread Rate
Base Servicing Fee Rate
Net Servicing Spread Rate
Current Excess Servicing Spread
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















































--------------------------------------------------------------------------------




EXHIBIT B
SCHEDULE OF MORTGAGELOANS
SEPARATELY DELIVERED]
















































--------------------------------------------------------------------------------




EXHIBIT C
SELLER'S OFFICER'S CERTIFICATE
(To be supplied on the Sale Date)
I, _____________________________, a [Vice President] of Nationstar Mortgage LLC
(the “Company”), pursuant to Section 9.07 of the Amended and Restated Current
Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage Loans by
and between MSR XII LLC and the Company, dated as of September 10, 2013 (the
“Agreement”), hereby certify on behalf of the Company that:
(i)Each of the Company's representations and warranties made in the Agreement is
true and correct in all material respects as of the date hereof;
(ii)All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
(iii)The conditions set forth in Sections 9.04 and 9.05 of the Agreement have
been satisfied; and
(iv)As of the date hereof, the Company has a Consolidated Tangible Net Worth (as
defined in the Agreement) of at least the sum of (x) $250,000,000 and (y) 50% of
the proceeds from any issuance of equity on or after the date of the Agreement
by the Company, Nationstar Mortgage Holdings Inc. or any of Company’s
consolidated subsidiaries, and the Company (considered together with its
consolidated subsidiaries) is not in default in any indebtedness in excess of
$10,000,000 (individually or in the aggregate).
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[______________]
By:            
























--------------------------------------------------------------------------------




EXHIBIT D
PURCHASER'S OFFICER'S CERTIFICATE
(To be supplied on the Sale Date)
I, ______________, [POSITION] of [___________], the sole member of MSR XII LLC
(the “Company”), pursuant to Section 10.05 of the Amended and Restated Current
Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage Loans by
and between the Company and Nationstar Mortgage LLC, dated as of September 10,
2013 (the “Agreement”), hereby certify on behalf of the Company that:
(i)    Each of the Company's representations and warranties made in the
Agreement is true and correct in all material respects as of the date hereof;
and
(ii)    All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and
(iii)    All conditions set forth in Section 10.04 have been satisfied.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[______________].
MSR XII LLC
By: [_________], as member
By:            






























--------------------------------------------------------------------------------




EXHIBIT E
LOCATION OF CREDIT FILES


350 Highland Drive
Lewisville, Texas 75067




























































































































--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUMMARY REMITTANCE REPORT


[DELIVERED SEPARATELY]






















































































































--------------------------------------------------------------------------------




EXHIBIT G
FORM OF DELINQUENCY REPORT


[DELIVERED SEPARATELY]


 




































































































































--------------------------------------------------------------------------------




EXHIBIT H
FORM OF DISBURSEMENT REPORT




[DELIVERED SEPARATELY]






































































































































--------------------------------------------------------------------------------




EXHIBIT I
SELLER JURISDICTIONS AND RECORDING OFFICES


Chief Executive Office:
350 Highland Drive
Lewisville, Texas 75067
Recording Office:
Secretary of State, State of Delaware
    




































































--------------------------------------------------------------------------------




EXHIBIT J
SERVICING AGREEMENTS


[DELIVERED SEPARATELY]




